Exhibit 10.4

Execution Version

SECOND AMENDED AND RESTATED GATHERING AND COMPRESSION AGREEMENT

BY AND BETWEEN

ANTERO RESOURCES CORPORATION

AND

ANTERO MIDSTREAM LLC

DATED AS OF

DECEMBER 8, 2019

 

 







 

TABLE OF CONTENTS

 

 

 

ARTICLE 1

DEFINITIONS


1

 

 

 

ARTICLE 2

SHIPPER COMMITMENTS


9

Section 2.1

Shipper’s Dedication


9

Section 2.2

Conflicting Dedications


10

Section 2.3

Shipper’s Reservations


10

Section 2.4

Covenant Running with the Land


11

Section 2.5

Additional Oil and Gas Interests or Gathering Facilities


11

Section 2.6

Priority of Dedicated Production


13

 

 

 

ARTICLE 3

SERVICES; GATHERING SYSTEM EXPANSION AND CONNECTION OF WELLS


13

Section 3.1

Gatherer Service Commitment


13

Section 3.2

Development Plan; Gathering System Plan; Exchange and Review of Information


14

Section 3.3

Expansion of Gathering System; Connection of Well Pads; Delivery Points


15

Section 3.4

Compression


19

Section 3.5

High Pressure Services


20

Section 3.6

Liquids Gathering


20

Section 3.7

Production Removed for Lease Operations


20

Section 3.8

Right of Way and Access


21

Section 3.9

Cooperation


21

 

 

 

ARTICLE 4

TERM


21

Section 4.1

Term


21

 

 

 

ARTICLE 5

FEES AND CONSIDERATION


22

Section 5.1

Fees


22

 

 

 

ARTICLE 6

ALLOCATIONS


24

Section 6.1

Allocation of Lost and Unaccounted For Gas


25

Section 6.2

Allocation of Fuel


25

Section 6.3

Allocation of Condensate Recovered from the Gathering System


26

Section 6.4

Allocation of Liquid Hydrocarbons


26

 

 

 

ARTICLE 7

CERTAIN RIGHTS AND OBLIGATIONS OF PARTIES


26

Section 7.1

Operational Control of Gatherer’s Facilities


26

Section 7.2

Maintenance


27

Section 7.3

Firm Capacity Production; Capacity Allocations on the Gathering System


27

Section 7.4

Arrangements After Redelivery


27

Section 7.5

Line Pack


27

 

 

 

ARTICLE 8

PRESSURES AT RECEIPT POINTS AND DELIVERY POINTS


27

Section 8.1

Pressures at Receipt Points


27





i



 

Section 8.2

Pressures at Delivery Points


28

Section 8.3

Shipper Facilities


28

 

 

 

ARTICLE 9

NOMINATION AND BALANCING


28

Section 9.1

Gatherer Notifications


28

Section 9.2

Nominations


28

Section 9.3

Balancing


28

 

 

 

ARTICLE 10

QUALITY


29

Section 10.1

Receipt Point Gas Quality Specifications


29

Section 10.2

Non-Conforming Gas


29

Section 10.3

Delivery Point Gas Quality Specifications


30

Section 10.4

Liquid Hydrocarbons Quality Requirements


30

Section 10.5

Greenhouse Gas Emissions


30

 

 

 

ARTICLE 11

MEASUREMENT EQUIPMENT AND PROCEDURES


30

Section 11.1

Equipment


30

Section 11.2

Gas Measurement Standards


31

Section 11.3

Liquid Hydrocarbons Measurement Standards


31

Section 11.4

Gas Measurement


31

Section 11.5

Notice of Measurement Facilities Inspection and Calibration


33

Section 11.6

Measurement Accuracy Verification


33

Section 11.7

Special Tests


34

Section 11.8

Metered Flow Rates in Error


34

Section 11.9

Record Retention


34

Section 11.10

Access


34

 

 

 

ARTICLE 12

NOTICES


35

Section 12.1

Notices


35

 

 

 

ARTICLE 13

PAYMENTS


36

Section 13.1

Invoices


36

Section 13.2

Right to Suspend on Failure to Pay


37

Section 13.3

Audit Rights


37

Section 13.4

Payment Disputes


37

Section 13.5

Interest on Late Payments


37

Section 13.6

Credit Assurance


37

Section 13.7

Excused Performance


38

 

 

 

ARTICLE 14

FORCE MAJEURE


39

Section 14.1

Suspension of Obligations


39

Section 14.2

Definition of Force Majeure


39

Section 14.3

Settlement of Strikes and Lockouts


39

Section 14.4

Payments for Gas Delivered


39

 

 

 

ARTICLE 15

INDEMNIFICATION


40

Section 15.1

Gatherer


40





ii



 

Section 15.2

Shipper


40

 

 

 

ARTICLE 16

CUSTODY AND TITLE


40

Section 16.1

Custody


40

Section 16.2

Shipper Warranty


40

Section 16.3

Title


40

 

 

 

ARTICLE 17

TAXES; ROYALTIES


41

Section 17.1

Taxes


41

Section 17.2

Royalties


41

 

 

 

ARTICLE 18

MISCELLANEOUS


41

Section 18.1

Rights


41

Section 18.2

Applicable Laws


41

Section 18.3

Governing Law; Jurisdiction


42

Section 18.4

Successors and Assigns


43

Section 18.5

Severability


44

Section 18.6

Confidentiality


44

Section 18.7

Entire Agreement, Amendments and Waiver


45

Section 18.8

Limitation of Liability


46

Section 18.9

Headings


46

Section 18.10

Rights and Remedies


46

Section 18.11

No Partnership


46

Section 18.12

Rules of Construction


46

Section 18.13

No Third Party Beneficiaries


46

Section 18.14

Further Assurances


47

Section 18.15

Counterpart Execution


47

Section 18.16

Memorandum of Agreement


47

 

 

Exhibit A

Excluded Wells

Exhibit B

Delivery Points

Exhibit C

Gathering System

Exhibit D

Initial Development Plan

Exhibit E

Conflicting Dedications

Exhibit F

Initial Gathering System Plan

Exhibit G

Form of Connection Notice

Exhibit H

Deemed Connection Notices

Exhibit I

Cost of Service Fee

Exhibit J

Memorandum of Agreement

 



iii



 

SECOND AMENDED AND RESTATED GATHERING AND COMPRESSION AGREEMENT

This Second Amended and Restated Gathering and Compression Agreement (this
“Agreement”), dated as of December 8, 2019 (the “Effective Date”), is by and
between ANTERO RESOURCES CORPORATION, a Delaware corporation (“Shipper”), and
ANTERO MIDSTREAM LLC, a Delaware limited liability company
(“Gatherer”).  Shipper and Gatherer may be referred to herein individually as a
“Party” or collectively as the “Parties.”

RECITALS

A.        Shipper owns Oil and Gas Interests and intends to produce Gas and/or
Liquid Hydrocarbons from Wells in the Initial Dedication Area and may from time
to time own Oil and Gas Interests and may produce Gas and Liquid Hydrocarbons
from Wells in other areas.

B.         Gatherer has acquired the Gathering System, which gathers Gas and
Liquid Hydrocarbons from certain Wells of Shipper, from Shipper. Gatherer
anticipates the expansion of the Gathering System to connect additional Wells of
Shipper.

C.         Shipper desires to contract with Gatherer to provide the Services on
the Gathering System with respect to Dedicated Production, including compressing
Dedicated Gas at the System Compression Stations, and Gatherer desires to
provide the Services to Shipper, in each case in accordance with the terms and
conditions of this Agreement.

D.        Shipper and Gatherer initially were parties to that certain Gas
Gathering and Compression Agreement (the “Original Agreement”), dated as of
November 10, 2014 (the “Original Agreement Effective Date”).

E.         Shipper and Gatherer amended and restated the Original Agreement in
its entirety pursuant to that certain First Amended and Restated Gathering and
Compression Agreement dated as of February 13, 2018 (the “First A&R Agreement”).

F.         The Parties desire to amend and restate the First A&R Agreement in
its entirety on the terms set forth herein.

NOW THEREFORE, in consideration of the premises and mutual covenants set forth
in this Agreement, the Parties agree as follows:

ARTICLE 1

DEFINITIONS

Capitalized terms used, but not otherwise defined, in this Agreement shall have
the respective meanings given to such terms set forth below:

Adequate Assurance of Performance.  As defined in Section 13.6(a).

Affiliate.  Any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with
another Person.  Affiliated shall





1



 

have the correlative meaning.  The term “control” (including its derivatives and
similar terms) shall mean possessing the power to direct or cause the direction
of the management and policies of a Person, whether through ownership, by
contract, or otherwise.  Notwithstanding the foregoing, any Person shall be
deemed to control any specified Person if such Person owns fifty percent (50%)
or more of the voting securities of the specified Person, or if the specified
Person owns fifty percent (50%) or more of the voting securities of such Person,
or if fifty percent (50%) or more of the voting securities of the specified
Person and such Person are under common control.  Notwithstanding the foregoing,
for purposes of this Agreement, none of Antero Midstream Corporation or any of
its direct or indirect subsidiaries (including Gatherer) shall be an Affiliate
of Shipper, and neither Shipper nor any of its direct or indirect subsidiaries
(other than Antero Midstream Corporation and its direct and indirect
subsidiaries) shall be an Affiliate of Gatherer.

Agreement.  As defined in the preamble hereof.

Average Quarterly Receipt Point Volumes. For each calendar quarter beginning on
January 1, 2020 and ending December 31, 2023, (a) the aggregate of the volumes
of Dedicated Production, stated in MMcf, delivered at each Receipt Point during
such calendar quarter divided by (b) the number of Days in such calendar
quarter.

Barrel.  Forty-two Gallons.

Btu.  The amount of heat required to raise the temperature of one pound of pure
water from 58.5 degrees Fahrenheit to 59.5 degrees Fahrenheit at a constant
pressure of 14.73 psia.

Business Day.  Any calendar Day that commercial banks in New York City are open
for business.

Completion Deadline.  As defined in Section 3.3(c).

Compression Fee.  As defined in Section 5.1(a)(iii).

Condensate.  Gas that condenses at the wellhead or in the Gathering System at
ambient temperatures and is recovered from the Gathering System or at the
wellhead as a hydrocarbon liquid.

Confidential Information.  As defined in Section 18.6(a).

Conflicting Dedication.  Any gathering agreement or other commitment or
arrangement that would require Dedicated Production to be gathered and/or
compressed on any gathering system other than the Gathering System.

Connection Notice.  As defined in Section 3.3(c).

Contract Year.  Each of (i) the period from the Original Agreement Effective
Date to the last Day of the Month in which the first anniversary of the Original
Agreement Effective Date occurs and (ii) each period of twelve (12) Months
thereafter.





2



 

Cost of Service Fee.  As defined in Section 5.1(e).

CPI.  As defined in Section 5.1(b).

CS Facility.  As defined in Section 5.1(e).

Cubic Foot.  The volume of Gas in one cubic foot of space at a standard pressure
and temperature base of 14.73 psia and 60 degrees Fahrenheit, respectively.

Day.  A period commencing at 10:00 a.m., Eastern Standard Time, on a calendar
day and ending at 10:00 a.m., Eastern Standard Time, on the next succeeding
calendar day.  Daily shall have the correlative meaning.

Dedicated Gas.  Gas constituting Dedicated Production.

Dedicated Production.  All Production that is attributable to any Dedicated
Property (including all Production attributable to third parties that is
produced from a Well located on such Dedicated Property) that Shipper has the
right to control and deliver for gathering and that is produced on or after the
Dedication Effective Date with respect to such Dedicated Property, except for
Gas being produced from the wells identified in Exhibit A.

Dedicated Properties.  All Oil and Gas Interests now owned or hereafter acquired
by Shipper and located wholly or partly within the Dedication Area or pooled,
unitized or communitized with Oil and Gas Interests located wholly or partly
within the Dedication Area; provided that Dedicated Properties shall not include
any Oil and Gas Interests that are unitized or pooled with the properties of
third parties that are not Dedicated Properties if Shipper is not the operator
of such unit.

Dedication Area.  The Initial Dedication Area and any other area that becomes
part of the Dedication Area pursuant to Section 2.5.

Dedication Effective Date.  With respect to Dedicated Properties owned by
Shipper as of the Original Agreement Effective Date, the Original Agreement
Effective Date; and with respect to Dedicated Properties acquired by Shipper
after the Original Agreement Effective Date, the date such Oil and Gas Interests
became or become Dedicated Properties pursuant to Section 2.5.

Delay Notice.  As defined in Section 3.3(f).

Delayed Well Pad.  As defined in Section 3.3(f).

Delivery Point.  Each point at which point Gatherer will redeliver Production to
Shipper or for its account, which shall be (i) in the case of Gas, the point of
interconnection of the Gathering System with the facilities of a Processing
Plant or Downstream Pipeline, including those points more particularly described
on Exhibit B,  (ii) in the case of Liquid Hydrocarbons recovered at the
wellhead, the inlet flange of the storage tank at the facilities nominated by
Shipper into which such Liquid Hydrocarbons are delivered from the Gathering
System or from the truck, including those points more particularly described on
Exhibit B, and (iii) in the case of Condensate that is recovered from Gas
gathering facilities at a System Compressor Station, the





3



 

outlet flange of the storage tank at such System Compressor Station into which
such Condensate is delivered.

Delivery Point Gas.  A quantity of Gas having a Thermal Content equal to the
total Thermal Content of the Dedicated Gas received by Gatherer from Shipper at
the Receipt Points, less (i) the Thermal Content of Gas used for Fuel, (ii) the
Thermal Content of Condensate recovered from the Gathering System, and (iii) the
Thermal Content of Lost and Unaccounted for Gas, in each case, as allocated to
Shipper in accordance with this Agreement.

Development Plan.  As defined in Section 3.2(a).

Downstream Pipeline.  Any Gas pipeline or any facilities of any end-user or
local distribution company, in each case downstream of the Gathering System,
into which Shipper’s Gas is delivered from the Gathering System or a Processing
Plant.

Effective Date.  As defined in the preamble of this Agreement.

Emissions Charges.  As defined in Section 10.5.

Fair Market Value.  With respect to any asset, the price that would be paid by a
willing buyer of such asset to a willing seller, as determined by an independent
nationally known investment banking firm selected by Gatherer and reasonably
acceptable to Shipper.

Fee Rebate.  As defined in Section 5.2(a).

FERC.  As defined in Section 18.2.

Firm Capacity Production.  Production that is accorded the highest priority on
the Gathering System with respect to capacity allocations, interruptions, or
curtailments, specifically including (i) Dedicated Production and (ii)
Production delivered to the Gathering System from any Person for which Gatherer
is contractually obligated to provide the highest priority. Firm Capacity
Production will be the last Production removed from the relevant part of the
Gathering System in the event of an interruption or curtailment and all Firm
Capacity Production, including Dedicated Production, will be treated equally in
the event an allocation is necessary.

First A&R Agreement.  As defined in the recitals of this Agreement.

Force Majeure.  As defined in Section 14.2.

Fuel.  Gas and electric power used in the operation of the Gathering System,
including fuel consumed in System Compressor Stations and dehydration facilities
that are part of the Gathering System.

Gallon.  One U.S. gallon, which is equal to 231 cubic inches.

Gas.  Any mixture of gaseous hydrocarbons, consisting essentially of methane and
heavier hydrocarbons and inert and noncombustible gases, that is extracted from
beneath the surface of the earth.





4



 

Gas Quality Specifications.  As defined in Section 10.1.

Gatherer.  As defined in the preamble of this Agreement.

Gathering Fee.  As defined in Section 5.1(a)(i).

Gathering System.  The gathering system described in Exhibit C acquired by
Gatherer from Shipper as of the Original Agreement Effective Date, together with
any additional System Segments constructed after the Original Agreement
Effective Date, as such gathering system is expanded after the Original
Agreement Effective Date, including, in each case, to the extent now in
existence or constructed or installed in the future, Low Pressure Gas gathering
pipelines, Liquid Hydrocarbons gathering pipelines, High Pressure Gas gathering
pipelines, System Compressor Stations, Gas dehydration facilities, Receipt
Points, Delivery Points (including all interconnection facilities), Measurement
Facilities, Condensate handling facilities, pig receiving facilities, slug
catchers and other inlet facilities at Processing Plants, rights of way, fee
parcels, surface rights, and permits, and all appurtenant facilities, in each
cased owned by Gatherer and its Affiliates.

Gathering System Plan.  As defined in Section 3.2(b).

Gross Heating Value.  The number of Btus produced by the complete combustion in
air, at a constant pressure, of one Cubic Foot of Gas when the products of
combustion are cooled to the initial temperature of the Gas and air and all
water formed by combustion is condensed to the liquid state.

Governmental Authority.  Any federal, state, local, municipal, tribal or other
government; any governmental, regulatory or administrative agency, commission,
body or other authority exercising or entitled to exercise any administrative,
executive, judicial, legislative, regulatory or taxing authority or power; and
any court or governmental tribunal, including any tribal authority having or
asserting jurisdiction.

High Pressure.  Pipelines gathering or transporting Gas that has been dehydrated
and compressed to the pressure of the Downstream Pipelines or Processing Plants
at the Delivery Points.

High Pressure Gathering Fee.  As defined in Section 5.1(a)(ii).

Ideal Gas Laws.  The thermodynamic laws applying to perfect gases.

Imbalance.  As defined in Section 9.3.

Incurred Costs.  As defined in Section 3.3(f).

Index Price.  For Gas produced from the Marcellus formation in West Virginia,
the “Midpoint Average” price published in Platt’s Gas Daily Price Guide for
“Columbia Gas/Appalachia”.  For Gas produced from  the Utica formation in Ohio,
the “Midpoint Average” price published in Platt’s Gas Daily Price Guide for
“Texas Eastern M-2 Receipts”.  For other Gas production, an index price
determined by Shipper and reasonably acceptable to Gatherer





5



 

based on where such Gas production is being sold, or, if no appropriate index is
available, a price based on a netback calculation determined by Shipper and
reasonably acceptable to Gatherer.

Initial Dedication Area.  For Gas, the states of Pennsylvania, West Virginia,
and Ohio; for Liquid Hydrocarbons, the states of West Virginia and Ohio.

Initial Development Plan.  The Development Plan attached hereto as Exhibit D.

Interruptible Production.  Production that is accorded the lowest priority on
the Gathering System with respect to capacity allocations, interruptions, or
curtailments.  Interruptible Production will be the first Production removed
from the Gathering System in the event of an interruption or curtailment.

Liquids Gathering Fee.  As defined in Section 5.1(a)(iv).

Liquid Hydrocarbons.  Oil, Condensate, natural gasoline and all the liquid
hydrocarbon production from wells, or a blend of such, in its natural form, not
having been processed, other than for removal of water at the wellhead.

Lost and Unaccounted For Gas.  Gas received into the Gathering System that is
released or lost through piping, equipment, operations, or measurement losses or
inaccuracies or that is vented, flared or lost in connection with the operation
of the Gathering System.

Low Pressure.  Pipelines gathering Gas at or near wellhead pressure that has yet
to be compressed (other than by well pad gas lift compression or dedicated well
pad compressors) and dehydrated.

Made Available for Delivery.  In connection with deliveries of Dedicated
Production under this Agreement, Dedicated Production that is unable to be
delivered to the applicable point as a result of Gatherer’s failure to perform
its obligations under this Agreement.

Maintenance.  As defined in Section 7.2.

Mcf.  One thousand (1,000) Cubic Feet.

Measurement Facilities.  Any facility or equipment used to measure the volume of
Gas or Liquid Hydrocarbons, which may include meter tubes, LACT units, isolation
valves, tank strappings, recording devices, communication equipment, buildings
and barriers.

Minimum Compression Volume Commitment.  With respect to any Contract Year from
the Contract Year in which the first System Compressor Station is placed in
service through the earlier of the Contract Year in which occurs the tenth
(10th) anniversary of the placement in service of the last System Compressor
Station to be placed in service or the expiration or termination of the term of
this Agreement, a volume of Dedicated Gas, stated in Mcf, equal to the sum of
all such volumes calculated at each System Compressor Station that has been in
service for ten (10) years or less, each of which shall be calculated as
follows: the product of (i) the total design capacity, stated in Mcf per Day, of
the relevant System Compressor Station, multiplied by (ii) subject to the
immediately following sentence, the number of Days in such





6



 

Contract Year, multiplied by (iii) 0.70.  For purposes of the foregoing
calculation the design capacity of a particular System Compressor Station shall
be included (1) only to the extent that such capacity has been installed at the
direction of the Shipper in accordance with Section 3.4(a) and does not
represent additional capacity installed at such System Compressor Station by
Gatherer as permitted by Section 3.4(a),  (2) for not more than the 10 year
period after it is first placed in service, (3) in the Contract Year in which it
is placed in service, only for the number of Days in such Contract Year after it
has been placed in service, and (4) if arising prior to the expiration or
termination of the term of this Agreement, in the Contract Year in which the
10th anniversary of its placement in service occurs, only for the number of Days
through such 10th anniversary.

Minimum High Pressure Volume Commitment.  With respect to any Contract Year from
the Contract Year in which the first System High Pressure Line is placed in
service through the earlier of the Contract Year in which occurs the tenth
(10th) anniversary of the placement in service of the last System High Pressure
Line to be placed in service or the expiration or termination of the term of
this Agreement, a volume of Dedicated Gas, stated in Mcf, equal to the sum of
all such volumes calculated at each System High Pressure Line that has been in
service for ten (10) years or less, each of which shall be calculated as
follows: the product of (i) the total design capacity, stated in Mcf per Day, of
the relevant System High Pressure Line, as reasonably calculated by Gatherer
based on the capacity of the relevant System Compressor Station and the length
and diameter of such System High Pressure Line,  multiplied by (ii) subject to
the immediately following sentence, the number of Days in such Contract Year,
multiplied by (iii) 0.75.  For purposes of the foregoing calculation the design
capacity of a particular System High Pressure Line shall be included (1) for not
more than the 10 year period after it is first placed in service, (2) in the
Contract Year in which it is placed in service, only for the number of Days in
such Contract Year after it has been placed in service, and (3) if arising prior
to the expiration or termination of the term of this Agreement, in the Contract
Year in which the 10th anniversary of its placement in service occurs, only for
the number of Days through such 10th anniversary.

MMBtu.  One million (1,000,000) Btus.

MMcf.  One million (1,000,000) Cubic Feet.

Monitoring Services Provider.  As defined in Section 11.10(a).

Month.  A period commencing at 10:00 a.m., Eastern Standard Time, on the first
Day of a calendar month and extending until 10:00 a.m., Eastern Standard Time,
on the first Day of the next succeeding calendar month.  Monthly shall have the
correlative meaning.

Oil and Gas Interests.  Oil and gas leasehold interests and oil and gas mineral
fee interests, including working interests, overriding royalty interests, net
profits interests, carried interests, and similar rights and interests.

Original Agreement.  As defined in the recitals of this Agreement.

Original Agreement Effective Date.  As defined in the recitals of this
Agreement.





7



 

Original Connection Notice.  As defined in Section 3.3(f).

Parties.  As defined in the preamble of this Agreement.

Party.  As defined in the preamble of this Agreement.

Person.  An individual, a corporation, a partnership, a limited partnership, a
limited liability company, an association, a joint venture, a trust, an
unincorporated organization, or any other entity or organization, including a
Governmental Authority.

Planned Well.  As defined in Section 3.2(a).

Planned Well Pad.  As defined in Section 3.2(a).

Production.  Gas and/or Liquid Hydrocarbons.

Processing Plant. Any Gas processing facility downstream of any portion of the
Gathering System to which Shipper has dedicated Gas for processing or at which
Shipper has arranged for Gas to be processed prior to delivery to a Downstream
Pipeline.

psia.  Pounds per square inch, absolute.

psig.  Pounds per square inch, gauge.

Receipt Point.  The inlet valve at the Measurement Facilities owned by Gatherer
located at or nearby or assigned to a Well Pad where one or more Wells are
connected to the Gathering System or, in the case of Liquid Hydrocarbons, the
outlet of the pump connected to one or more of Shipper’s tanks receiving Liquid
Hydrocarbons from such Wells.

Remote Monitoring Data.  As defined in Section 11.10(a).

Required Compressor Station.  As defined in Section 3.4(a).

Required High Pressure Lines.  As defined in Section 3.5.

Services.  As defined in Section 3.1.

Shipper.  As defined in the preamble of this Agreement.

Shipper’s GHG Emissions.  As defined in Section 10.5.

Six Month Deadline.  As defined in Section 3.3(f)(ii).

System Compressor Station.  As defined in Section 3.4(a).

System Delivery Point.  Each point at which Gatherer redelivers Production from
the Gathering System to or for the account of shippers, including the Delivery
Points.

System High Pressure Line.  As defined in Section 3.5.





8



 

System Receipt Point.  Each point where Production first enters the Gathering
System, including the Receipt Points.

System Segment.  A physically separate segment of the Gathering System that
connects one or more of Shipper’s Wells to one or more Delivery Points,
including all Low Pressure Gas gathering pipelines, Liquid Hydrocarbons
gathering pipelines, High Pressure Gas gathering pipelines, System Compressor
Stations, Gas dehydration facilities, Receipt Points, Delivery Points,
Measurement Facilities owned by Gatherer, Condensate handling facilities, rights
of way, fee parcels, surface rights, and permits, and all appurtenant
facilities.

Target Completion Date.  As defined in Section 3.3(c).

Taxes.  All gross production, severance, conservation, ad valorem and similar or
other taxes measured by or based upon production, together with all taxes on the
right or privilege of ownership of Production, or upon the Services, including
gathering, transportation, handling, transmission, compression, processing,
treating, conditioning, distribution, sale, use, receipt, delivery or redelivery
of Production, including, without limitation, gross receipts taxes, and
including all of the foregoing now existing or in the future imposed or
promulgated.

Thermal Content.  For Gas, the product of (i) a volume of Gas in Cubic Feet and
(ii) the Gross Heating Value of such Gas, as expressed in MMBtus.  For
Condensate, the product of the measured volume in Gallons multiplied by the
Gross Heating Value per Gallon determined in accordance with the GPA 2145-09
Table of Physical Properties for Hydrocarbons and GPA 8173 Method for Converting
Mass of Natural Gas Liquids and Vapors to Equivalent Liquid Volumes, in each
case as revised from time to time; provided, however, that if sufficient data
has not been obtained to make such calculation, the Thermal Content of
Condensate shall be deemed to be 0.115 MMBtu per Gallon.

Third Party Production.  Production produced by Persons other than Shipper and
not considered Dedicated Production hereunder.

Well.  A well for the production of hydrocarbons in which Shipper owns an
interest that produces or is intended to produce Dedicated Production or
otherwise is connected or is required to be connected to the Gathering System in
accordance with this Agreement.

Well Pad.  The surface installation on which one or more Wells are located.

ARTICLE 2

SHIPPER COMMITMENTS

Section 2.1      Shipper’s Dedication.  Subject to Section 2.2 through Section
2.4,  (a) Shipper exclusively dedicates and commits to deliver to Gatherer, as
and when produced, all Dedicated Production for gathering through the Gathering
System under this Agreement, including (in the case of Dedicated Gas) High
Pressure gathering and compression in the System Compressor Stations, and (b)
Shipper agrees not to deliver any Dedicated Production to any other gathering
system or compressor station.





9



 

Section 2.2      Conflicting Dedications.  Shipper shall have the right to
comply with each of the Conflicting Dedications set forth in Exhibit E hereto
and any other Conflicting Dedication entered into by a non-Affiliated
predecessor-in-interest to Shipper to which any Dedicated Property acquired by
Shipper after the Original Agreement Effective Date is subject as of the date of
acquisition thereof (other than any Conflicting Dedication entered into by such
predecessor-in-interest at the direction of Shipper or any of its Affiliates in
connection with such acquisition, but subject to the remainder of this Section
2.2), whether such Conflicting Dedication is documented in an agreement binding
upon such predecessor-in-interest that is assigned to and/or assumed by Shipper
(fully or partially) and/or in a new agreement binding upon Shipper that
replaces (fully or partially) the agreement binding upon such
predecessor-in-interest, as long as neither the scope nor term of the
Conflicting Dedication are extended beyond that applicable to such
predecessor-in-interest at the time of the acquisition; provided, however, that
Shipper shall have the right to comply with Conflicting Dedications only until
the first Day of the Month following the termination of such Conflicting
Dedication and shall not take any voluntary action (including the exercise of
any right to extend) to extend the term of such Conflicting Dedication beyond
the minimum term provided for in the document evidencing such Conflicting
Dedication.  Shipper represents that, except as set forth in Exhibit E,
Dedicated Production was not as of the Original Agreement Effective Date subject
to any Conflicting Dedication.  If Dedicated Production produced from a Well on
a Well Pad is subject to a Conflicting Dedication that Shipper has the right to
comply with under this Section 2.2, Shipper has the right, in complying with
such Conflicting Dedication, to deliver all Dedicated Production from such Well
Pad in accordance with the Conflicting Dedication, even if all Wells on such
Well Pad are not subject to such Conflicting Dedication.

Section 2.3      Shipper’s Reservations.  Shipper reserves the following rights
with respect to Dedicated Production for itself and for the operator of the
relevant Dedicated Properties:  (a) to operate Wells producing Dedicated
Production as a reasonably prudent operator in its sole discretion, including
the right, but never the obligation, to drill new Wells, to repair and rework
old Wells, to renew or extend, in whole or in part, any Oil and Gas Interest
covering any of the Dedicated Properties, and to cease production from or
abandon any Well or surrender any such Oil and Gas Interest, in whole or in
part, when no longer deemed by Shipper to be capable of producing Production in
paying quantities under normal methods of operation; (b) to use Dedicated
Production for operations (including reservoir pressure maintenance and drilling
or fractionation fuel); (c) to deliver or furnish to Shipper’s lessors and
holders of other existing similar burdens on production such Production as is
required to satisfy the terms of the applicable leases or other applicable
instruments; (d) to acquire Wells connected to existing gathering systems and to
continue to deliver to such gathering systems Production produced from such
Wells, provided that, to the extent that Production from such Wells constitutes
Dedicated Production, Shipper delivers a Connection Notice to Gatherer with
respect to any such Well not later than 30 Days after its acquisition and
thereafter delivers Production to such gathering system only until Gatherer has
connected such Well to the Gathering System in accordance with Section 3.3;  (e)
to pool, communitize, or unitize Shipper’s Oil and Gas Interests with respect to
Dedicated Production, provided that the share of Production produced from such
pooled, communitized, or unitized Oil and Gas Interests shall be committed and
dedicated to this Agreement; and (f) to gather Liquid Hydrocarbons produced from
the Marcellus formation in trucks.





10



 

Section 2.4      Covenant Running with the Land.  The dedication and commitment
made by Shipper under this Article 2 is a covenant running with the land. For
the avoidance of doubt and in addition to that which is provided in Section
18.4, in the event Shipper sells, transfers, conveys, assigns, grants, or
otherwise disposes of any or all of its interest in the Dedicated Properties,
then any such sale, transfer, conveyance, assignment, grant, or other
disposition shall be expressly subject to this Agreement and any instrument of
conveyance shall so state.  Notwithstanding the foregoing, Shipper shall be
permitted to sell, transfer, convey, assign, grant, or otherwise dispose of
Dedicated Properties free of the dedication hereunder (i) in a sale or other
disposition in which a number of net acres of Dedicated Properties that, when
added to the total of net acres of Dedicated Properties theretofore and, where
applicable, simultaneously disposed of free of dedication hereunder pursuant to
this Section 2.4, does not exceed the aggregate number of net acres of Dedicated
Properties acquired by Shipper after the Original Agreement Effective Date,
including in a transaction in which Dedicated Properties are exchanged for other
properties located in the Dedication Area that would be subject to dedication
hereunder or (ii) in a sale of Wells located on Dedicated Properties that are
pooled or unitized with the properties of third parties that are not Dedicated
Properties if Shipper is not the operator of such unit; provided, however, that
any such sale, transfer, conveyance, assignment, grant or other disposition of
Dedicated Properties shall not include, and there shall be expressly excluded
therefrom, any Well that is or has been connected to the Gathering System
(whether producing, shut-in, temporarily abandoned or which has been spud or as
to which drilling, completion, reworking or other well operations have
commenced) or which is located on a Well Pad for which a Connection Notice has
previously been delivered by Shipper (unless the completion of such Well has
been delayed and Shipper has paid the costs and expenses incurred by Gatherer in
connection therewith in accordance with Section 3.3(d)).  At the request of
Gatherer, the Parties shall execute and record an amendment to the memorandum of
this Agreement previously entered into, as provided in Section 18.16, to reflect
additions to the Dedicated Properties.

Section 2.5      Additional Oil and Gas Interests or Gathering Facilities.

(a)     If Shipper acquires any existing gathering facilities gathering
Production from any Oil and Gas Interests, it shall, by notice to Gatherer on or
before the 10th Day after such acquisition, which notice shall include a
reasonable description of such gathering facilities and such Oil and Gas
Interests (including an update to the Development Plan reflecting such Oil and
Gas Interests) and the price paid by Shipper for such gathering facilities,
including any liabilities assumed by Shipper, offer to sell to Gatherer such
gathering facilities, including all Low Pressure Gas gathering pipelines, High
Pressure Gas gathering pipelines, Liquid Hydrocarbons gathering pipelines,
compressor stations, Gas dehydration facilities, receipt points, delivery
points, measurement facilities, Condensate handling facilities, rights of way,
fee parcels, surface rights, and permits, and all appurtenant facilities, as
well as any third party shipper contracts for Production gathered on such
gathering facilities, at the same price at which such gathering facilities were
acquired by Shipper, including the assumption of any liabilities with respect
thereto assumed by Shipper.  Gatherer shall have the right, to be exercised by
notice to Shipper on or before the 60th Day after Shipper’s notice of its
acquisition of such gathering facilities, to acquire such gathering facilities
at such price (including the assumption of such liabilities).  If Gatherer does
not give such notice to Shipper on or before such 60th Day, Gatherer shall be
deemed to have waived its right to acquire such gathering facilities, except in
the case of a third party gathering offer as provided below, and (i)





11



 

Shipper shall have the right to own and operate such facilities to gather the
Production from the Oil and Gas Interests described in such notice and/or (ii)
Shipper shall have the right to solicit proposals from a third party gatherer to
acquire, own, and operate such facilities to gather the Production from the Oil
and Gas Interests described in such notice on the basis that Shipper will
dedicate to such gatherer all Oil and Gas Interests owned by Shipper the
Production from which is being gathered by such gathering facilities as well as
the area (including all geological strata and production zones)  within two
miles of any such Oil and Gas Interest.  If Shipper obtains any such third party
proposal, it shall, by notice to Gatherer, provide Gatherer with all the terms
and conditions thereof, and Gatherer shall have the right to elect, by notice to
Shipper on or before the 60th Day after its receipt of Shipper’s notice
containing the terms and conditions of such proposal, to acquire such gathering
facilities and provide such services on the same terms and conditions as those
offered by the third party gatherer.  If Gatherer does not so elect on or before
such 60th Day, Gatherer shall be deemed to have waived its right to acquire such
gathering facilities and provide such services, and Shipper shall have the right
to contract with such third party gatherer to acquire such facilities and to
provide such services on such terms and conditions and to dedicate to such
gatherer all Oil and Gas Interests owned by Shipper the Production from which is
being gathered by such gathering facilities as well as the area (including all
geological strata and production zones) within two miles of any such Oil and Gas
Interest.  If Gatherer elects to acquire such gathering facilities, the closing
of Gatherer’s purchase of such gathering facilities from Shipper shall take
place as soon as reasonably practicable following Gatherer’s exercise of its
right to acquire such gathering facilities.  From and after the closing of such
purchase by Gatherer, all Oil and Gas Interests owned by Shipper the Production
from which is being gathered by such gathering facilities shall be Dedicated
Properties, the area (including all geological strata and production zones)
within two miles of any such Dedicated Property shall become part of the
Dedication Area, and such gathering facilities shall be deemed to be part of the
Gathering System.  In any transaction in which Shipper so acquires gathering
facilities, Shipper shall use reasonable efforts to cause the transaction
documents for such acquisition to state a separate purchase price (and
separately state any assumed liabilities) for such gathering facilities.  If
notwithstanding such reasonable efforts the transaction documents for such
acquisition do not state a separate purchase price, the purchase price to be
paid by Gatherer to Shipper for such gathering facilities shall be equal to the
Fair Market Value of such gathering facilities, and Gatherer shall assume all
liabilities in respect of such gathering facilities to the extent arising from
the ownership and operation of such gathering facilities and/or any occurrence
from and after the closing of the purchase of such gathering facilities by
Gatherer.

(b)     If at any time Shipper desires to construct, own, and operate, or to
have constructed and operated, gathering facilities to gather Production from
Oil and Gas Interests located outside the then-existing Dedication Area, Shipper
shall, by notice to Gatherer specifying (i) the facilities it desires and the
receipt points and delivery points it plans to connect, (ii) the Oil and Gas
Interests acquired by Shipper the Production from which will be gathered using
such facilities, and (iii) a proposed update to the Development Plan reflecting
the Wells to be drilled on such Oil and Gas Interests during the period of at
least 18 Months after such notice,  including production forecasts for all such
Wells, offer to Gatherer the opportunity to construct, own, and operate such
facilities as part of the Gathering System on the terms set forth in this
Agreement.  Gatherer shall have the right, to be exercised by notice to Shipper
on or before the 60th Day after Shipper’s notice, to elect to construct, own,
and





12



 

operate such facilities.  If Gatherer exercises such right, from and after the
date of Gatherer’s notice of exercise, all Oil and Gas Interests owned by
Shipper described in Gatherer’s notice shall be Dedicated Properties, the area
(including all geological strata and production zones) within two miles of any
such Dedicated Property shall become part of the Dedication Area, such gathering
facilities as they are constructed shall be deemed to be part of the Gathering
System, and the proposed development plan included in Shipper’s notice shall
become part of the Development Plan.  If  Gatherer does not give such notice to
Shipper on or before such 60th Day, Gatherer shall be deemed to have waived its
right to construct, own, and operate the facilities set forth in Shipper’s
notice as part of the Gathering System on the terms set forth in this Agreement,
except in the case of a third party gathering offer as provided below, and (1)
Shipper shall have the right to construct, own, and operate such facilities to
gather the Production from the Oil and Gas Interests described in such notice or
(2) Shipper shall have the right to solicit proposals from a third party
gatherer to construct, own, and operate such facilities to gather the Production
from the Oil and Gas Interests described in such notice on the basis that
Shipper will dedicate to such gatherer all Oil and Gas Interests described in
such notice as well as the area (including all geological strata and production
zones) within two miles of any such Oil and Gas Interest.  If Shipper obtains
any such third party proposal, it shall, by notice to Gatherer, provide Gatherer
with all the terms and conditions thereof, and Gatherer shall have the right to
elect, by notice to Shipper on or before the 60th Day after its receipt of
Shipper’s notice containing the terms and conditions of such proposal, to
construct, own, and operate such facilities to gather the Production from the
Oil and Gas Interests described in such notice on the same terms and conditions
as those offered by the third party gatherer.  If Gatherer does not so elect on
or before such 60th Day, Gatherer shall be deemed to have waived its right to
provide such services, and Shipper shall have the right to contract with such
third party gatherer to provide such services on such terms and conditions and
to dedicate to such gatherer the Oil and Gas Interests described in such notice
as well as the area (including all geological strata and production zones)
within two miles of any such Oil and Gas Interest.

Section 2.6      Priority of Dedicated Production.  Dedicated Production
tendered under this Agreement shall be Firm Capacity Production.

ARTICLE 3

SERVICES; GATHERING SYSTEM EXPANSION AND CONNECTION OF WELLS

Section 3.1      Gatherer Service Commitment.  Subject to and in accordance with
the terms and conditions of this Agreement, Gatherer commits to providing the
following services (collectively, the “Services”) to Shipper:

(a)     receive, or cause to be received, into the Gathering System, from or for
the account of Shipper, at each Receipt Point, all Dedicated Production tendered
by Shipper;

(b)     compress and dehydrate Dedicated Gas received into the Gathering System
at the System Compressor Stations;

(c)     deliver, or cause to be delivered, to or for the account of Shipper, at
the nominated Delivery Point for Gas, Delivery Point Gas allocated to Shipper;
and





13



 

(d)     make available for delivery, to or for the account of Shipper, at each
Delivery Point for Liquid Hydrocarbons, the Liquid Hydrocarbons received into
the Gathering System or into Gatherer’s trucks and gathered to or delivered into
storage tanks at such Delivery Point allocated to Shipper in accordance with
Section 6.4.

Section 3.2      Development Plan; Gathering System Plan; Exchange and Review of
Information.

(a)     The Initial Development Plan describes the planned development,
drilling, and production activities relating to the Dedicated Properties through
the date that is 18 months after the Original Agreement Effective Date (such
plan, as updated as hereinafter provided, and including any proposed development
plan that becomes part of the Development Plan pursuant to Section 2.5(b), the
“Development Plan”).  Following the Original Agreement Effective Date, Shipper
shall provide Gatherer an updated Development Plan describing the planned
development, drilling, and production activities relating to the Dedicated
Properties for the 18-Month period commencing on the date of such updated
Development Plan on or before the last Day of each Month.  Each Development Plan
will include (i) information as to the Wells that Shipper expects will be
drilled during such period (each such Well reflected in a Development Plan, a
“Planned Well”), information as to each Well Pad expected to be constructed
during such period (each such Well Pad reflected in a Development Plan, a
“Planned Well Pad”) and the approximate locations thereof, the earliest date on
which one or more Wells at each such Well Pad are expected to be completed, and
the Delivery Points at which Production produced from such Wells is to be
redelivered to Shipper and (ii) good faith and reasonable production forecasts
for all Wells connected as of, and estimated to be connected to the Gathering
System during the 18-Month period following, the date of such Development Plan
(to the extent not previously provided or, if earlier provided, as revised in
Shipper’s good faith estimation).  Shipper shall make its representatives
available to discuss the Development Plan from time to time with Gatherer and
its representatives, in order to facilitate advance planning for expansion or
improvement of the Gathering System and to address other matters relating to the
construction and installation of additions to the Gathering System.  Shipper may
provide updated or amended Development Plans to Gatherer at any time and shall
provide its then-current Development Plan to Gatherer from time to time on or
prior to the fifth (5th) Business Day after Gatherer’s request therefor.

(b)     Attached hereto as Exhibit F is a Gathering System plan describing
and/or depicting the Gathering System as of the Original Agreement Effective
Date, including all pipelines, all Receipt Points and Delivery Points, and all
compression and dehydration facilities and other major physical facilities,
together with their locations, sizes and other physical specifications,
operating parameters, capacities, and other relevant specifications, and
together with a schedule for completing the construction and installation of the
planned portions thereof, in each case as in existence, under construction, or
planned as of the Original Agreement Effective Date (such plan, as updated as
hereinafter provided, the “Gathering System Plan”).  Based on the Development
Plans and such other information about the expected development of the Dedicated
Properties as shall be provided to Gatherer by or on behalf of Shipper, Gatherer
shall periodically update the Gathering System Plan.  Without limiting the
generality of the foregoing, Gatherer shall ensure that the Gathering System
Plan reflects each Monthly Development Plan not later than 30 Days after such
Development Plan is





14



 

delivered. Gatherer shall make the Gathering System Plan available for
inspection by Shipper and its representatives from time to time and shall make
representatives of Gatherer available to discuss the Gathering System Plan from
time to time with Shipper and its representatives.  Gatherer shall provide
Shipper updates not less frequently than monthly on the progress of work on all
facilities necessary to connect Planned Wells to the Gathering System and to
connect the Gathering System to the Delivery Points as set forth in the
then-current Gathering System Plan.

(c)     The Parties recognize that the plans for the development of the
Dedicated Properties set forth in the Development Plans, as well as all
information provided by Shipper to Gatherer regarding its intentions with
respect to the development of the Dedicated Properties, are subject to change
and revision at any time at the discretion of Shipper, and that such changes may
impact the timing, configuration, and scope of the planned activities of
Gatherer.  The exchange of such information and any changes thereto shall not
give rise to any rights or liabilities as between the Parties except as
expressly set forth in this Agreement, and Gatherer shall determine at its own
risk the time at which it begins to work on and incur costs in connection with
particular Gathering System expansion projects, including the acquisition of
rights of way, equipment, and materials.  Without limiting the generality of the
foregoing, Shipper has no obligation to Gatherer under this Agreement to develop
or produce any hydrocarbons from the Dedicated Properties or to pursue or
complete any drilling or development on the Dedicated Properties, whether or not
envisioned in the Development Plan.

Section 3.3      Expansion of Gathering System; Connection of Well Pads;
Delivery Points.

(a)     The Gathering System shall be designed, developed, and constituted for
the purpose of providing Services as and when needed to support the upstream
development of the Dedicated Properties, and Gatherer shall be obligated, at its
sole cost and expense, subject to the provisions of this Agreement, to plan,
procure, construct, install, own, and operate the Gathering System so as to
timely connect the Planned Wells to the Gathering System, connect the Gathering
System to Delivery Points on the Downstream Pipelines, at the Processing Plants,
or other facilities specified by Shipper, and timely commence providing the full
scope of Services, with respect to all Dedicated Production produced from the
Planned Wells from and after their completion, all in accordance with this
Section 3.3;  provided, that the foregoing shall not preclude Gatherer from also
designing, developing and constituting the Gathering System to accommodate Third
Party Production.

(b)     In planning the Gathering System, Gatherer shall use its discretion in
determining when to construct and install separate and segregated facilities in
the same geographical area for the purposes of handling Production with
different characteristics (for example, hydrocarbon-dry versus hydrocarbon-wet
Gas); provided, however, that if Shipper requests that Gatherer construct and
install separate facilities, Gatherer shall, subject to all of the terms and
conditions of this Agreement, do so.

(c)     Gatherer shall be obligated to connect Wells at a particular Well Pad to
the Gathering System only if Gatherer has received from Shipper a notice in the
form of Exhibit G hereto (or in such form as Shipper and Gatherer shall
otherwise agree from time to time)





15



 

stating that Shipper intends to drill and complete such Wells at such Well Pad
(as it may be amended as contemplated in Section 3.3(f), a “Connection Notice”)
and setting forth the target completion date for drilling and completion of such
Wells (such date, as it may be amended as contemplated in Section 3.3(f), the
“Target Completion Date”), and the expected production from such Well Pad over
the next eighteen (18) months.  Following receipt of a Connection Notice,
Gatherer shall cause the necessary facilities to be constructed to connect the
Planned Wells referred to in such Connection Notice to the Gathering System and
to commence the Services with respect to Dedicated Production produced from such
Planned Wells.  Such facilities shall be available to receive Dedicated
Production from Planned Wells on the Planned Well Pad on which such Planned
Wells are to be located as soon as reasonably practicable following the
Connection Notice and in any event on or before the later to occur of (1) the
Target Completion Date with respect to such Planned Well Pad, (2) the date that
is 180 Days after the Connection Notice, and (3) the date on which the initial
Planned Well(s) at such Planned Well Pad has reached its projected depth and is
ready for completion (the later of such dates, with respect to such Planned Well
Pad, the “Completion Deadline”).  Gatherer shall provide Shipper notice promptly
upon Gatherer’s becoming aware of any reason to believe that it may not be able
to connect a Planned Well Pad to the Gathering System by the Target Completion
Date therefor or to otherwise complete all facilities necessary to provide the
full scope of Services with respect to all Dedicated Production from Wells on
such Planned Well Pad by the Target Completion Date therefor.  If and to the
extent Gatherer is delayed in completing and making available such facilities by
a Force Majeure event or any action of Shipper that is inconsistent with the
cooperation requirements of Section 3.9, then the Completion Deadline for such
connection shall be extended for a period of time equal to that during which
Gatherer’s completion and making available of such facilities was delayed by
such events or actions.  If such facilities are not completed and made available
by the Completion Deadline, as Shipper’s sole and exclusive remedies for such
delay,

(i)         the Dedicated Production from such Planned Well Pad shall be
temporarily released from dedication hereunder until such time as such Planned
Well Pad is connected to the Gathering System and the Gathering System is ready
to receive Dedicated Production produced from such Planned Well Pad and to
commence the Services with respect thereto; and

(ii)       Shipper shall have the right to complete the procurement,
construction and/or installation of any rights or facilities necessary to
connect the relevant Planned Well Pad to the Gathering System, to connect the
Gathering System to the relevant Delivery Point, and/or to permit Dedicated
Production from Planned Wells at the Planned Well Pad to be received into the
Gathering System and delivered to the relevant Delivery Point, in which case
Gatherer shall pay to Shipper an amount equal to 115% of all reasonable costs
and expenses incurred by Shipper in so procuring, constructing, and/or
installing such rights and facilities, and Shipper shall convey all such rights
and facilities to Gatherer and such rights and facilities shall thereafter be
part of the Gathering System.

The remedies set forth in clauses (i) and (ii) above shall be applicable to
Wells with Completion Deadlines that are 180 Days or more after the Original
Agreement Effective Date.





16



 

(d)     If the actual completion of the initial Planned Well at a particular
Planned Well Pad is delayed more than 30 Days after the Target Completion Date
for such Planned Well Pad and the Gathering System is connected to such Planned
Well Pad and available to commence providing the Services with respect to all
Dedicated Production from such Planned Well prior to the date such initial
Planned Well has reached its projected depth and is ready for completion,
Gatherer shall be entitled to a fee equal to interest per annum at the Wall
Street Journal prime rate on the incremental cost and expense incurred by
Gatherer to procure, construct and install the relevant rights and facilities to
connect to such Planned Well Pad and to cause such facilities to be available to
commence providing Services thereto for the number of Days after the Target
Completion Date until the Day that the first Well at such Planned Well Pad is
completed; provided, however, that if such first Well has not been completed by
the date that is six months after the Target Completion Date for such Well or,
as of an earlier date, Shipper notifies Gatherer that it has elected not to
complete any Planned Wells at such Planned Well Pad, Shipper shall pay to
Gatherer an amount equal to 115% of all reasonable incremental costs and
expenses incurred by Gatherer in procuring, constructing and installing such
rights and facilities to connect the Gathering System to such Planned Well Pad
and to cause such facilities to be available to commence providing Services
thereto, and Gatherer shall assign, transfer, and deliver to Shipper all rights
and facilities (including equipment, materials, work in progress, and completed
construction) the costs and expenses of which have so been paid by Shipper, to
Shipper.  If Shipper so pays Gatherer and later completes a Well at such Planned
Well Pad, or if such facilities are later used to connect a completed Well at a
different Planned Well Pad or for a third party, Gatherer shall refund to
Shipper such amount paid by Shipper, and Shipper shall retransfer such rights
and facilities to Gatherer.

(e)     A Connection Notice shall be deemed to have been given for the Planned
Wells set forth on Exhibit H hereto, the Target Completion Date for which shall
be as set forth on Exhibit H.  Such Connection Notice shall be deemed to have
been given for each such Planned Well 180 Days prior to such Target Completion
Date.

(f)     Without limiting the rights and obligations of the Parties under Section
3.3(d), with respect to any Well Pad for which Shipper has delivered a
Connection Notice (any such Well Pad for which a Delay Notice described below is
provided, a “Delayed Well Pad”, and such Connection Notice, the “Original
Connection Notice” with respect to such Delayed Well Pad), Shipper may, by
notice to Gatherer (a “Delay Notice”), inform Gatherer that the expected
completion date for drilling and completion of the Wells on the Delayed Well Pad
has been extended beyond the Target Completion Date for the Delayed Well Pad
stated in the Original Connection Notice and that Shipper elects either to (1)
amend the Original Connection Notice for the Delayed Well Pad by changing the
Target Completion Date to a date specified in such Delay Notice, in which case
the Completion Deadline shall be determined as set forth in Section 3.3(c) based
on the date of delivery of the Original Connection Notice but utilizing the
Target Completion Date as so amended, or (2)  withdraw the Original Connection
Notice.  If Shipper elects to withdraw the Original Connection Notice, and if a
new Connection Notice is later delivered with respect to the Delayed Well Pad,
Gatherer shall cause the necessary facilities to be constructed to connect Wells
to the Gathering System and to commence the Services with respect Dedicated
Production from such Wells as provided in this Agreement based on the new
Connection Notice, with the Completion Deadline being determined based on the
date of delivery of the new Connection Notice and the Target Completion Date set
forth





17



 

therein, as though the Original Connection Notice was never given.  In the case
of either (1) or (2) above:

(i)         If the completion of the initial Well on the Delayed Well Pad has
not occurred by the 31st day after the original Target Completion Date with
respect to the Delayed Well Pad as set forth in the Original Connection Notice,
Shipper shall pay Gatherer a fee equal to interest per annum at the Wall Street
Journal prime rate on the Incurred Costs with respect to such Delayed Well
Pad.  Such fee shall be payable Monthly in arrears on the 15th day of each Month
for the period commencing on such 31st day through the earlier to occur of (A)
the date on which the Incurred Costs are paid in full to Gatherer as
contemplated under Section 3.3(f)(ii) and (B) the date on which the initial Well
on the Delayed Well Pad has been completed pursuant to an applicable Connection
Notice.

(ii)       If (A) the completion of the initial Well on the Delayed Well Pad has
not occurred pursuant to an applicable Connection Notice by the date that is six
months after the original Target Completion Date with respect to the Delayed
Well Pad as set forth in the Original Connection Notice (the “Six Month
Deadline”), or (b) Shipper gives notice to Gatherer that it has determined to
permanently cancel all Planned Wells at the Delayed Well Pad, Shipper shall pay
to Gatherer an amount equal to 115% of the Incurred Costs.  Such payment shall
be due on the 15th day after the Six Month Deadline.  On or before the 30th day
after delivery of written request from Shipper to Gatherer at any time on or
after the date such payment is made, Gatherer shall assign, transfer, and
deliver to Shipper all rights and facilities (including equipment, materials,
work in progress, and completed construction) the costs and expenses of which
have so been paid by Shipper as part of the Incurred Costs, to Shipper. If
Shipper so pays Gatherer and later completes a Well at such Well Pad, or if such
facilities are later used to connect and provide Services to a Well at a
different Planned Well Pad or to provide services for a third party, Gatherer
shall refund to Shipper such amount paid by Shipper, and Shipper shall upon
receipt of payment therefor, if applicable, retransfer such rights and
facilities to Gatherer.

“Incurred Costs” means, with respect to a Delayed Well Pad and the delivery of
the Original Connection Notice therefor, the amount of all reasonable
incremental costs and expenses incurred by Gatherer through the date of the
Delay Notice for such Delayed Well Pad to procure, construct and install the
relevant rights and facilities to connect the Delayed Well Pad to the Gathering
System and to cause such facilities to be available to commence providing
Services thereto.

(g)     Shipper shall have right to specify in the Development Plan or in a
Connection Notice that Dedicated Production produced from a particular Well be
redelivered to Shipper at a particular Delivery Point, including a Delivery
Point on any Downstream Pipeline.  Gatherer shall be obligated, at Gatherer’s
cost, to provide connections to the Delivery Points set forth on Exhibit B.  If
Shipper specifies that Shipper’s Production is to be delivered to a Delivery
Point not described on Exhibit B that is not at such time connected to the
Gathering System, Gatherer shall, at Shipper’s sole cost, risk, and expense,
provide a connection to such Delivery Point.  All such Delivery Points shall be
provided with all





18



 

interconnection facilities and other Delivery Point facilities (including any
Measurement Facilities), and with sufficient capacities, necessary to permit
Shipper’s Production to be redelivered at such Delivery Point in accordance with
this Agreement (with all expansions of capacity at such Delivery Points,
including the Delivery Points described on Exhibit B, being at Shipper’s sole,
cost, risk, and expense).  Subject to the foregoing, Gatherer shall connect each
Well to the Gathering System such that Production from such Well can be
redelivered to the Delivery Point described in the Development Plan.

Section 3.4      Compression.

(a)     The Gathering System Plan will describe the compression facilities that
will be required to compress Dedicated Gas upstream of the Delivery Points or
any System High Pressure Line in order for the Gathering System to be operated
at the pressures specified in Section 8.1 and to permit Dedicated Gas to enter
the facilities of the Downstream Pipelines or Processing Plants, as applicable
(“Required Compressor Stations”).  Gatherer shall install each such Required
Compressor Station as directed by Shipper and shall operate and maintain each
Required Compressor Station (each such Required Compressor Station so installed
by Gatherer, a “System Compressor Station”).  Notwithstanding the foregoing,
Gatherer shall not be obligated to install any Required Compressor Station
during the ten year period immediately prior to the scheduled termination of
this Agreement unless Shipper agrees that this Agreement shall remain in effect
beyond the scheduled termination thereof as to such Required Compressor Station
only and the amount determined under Section 5.1(d)(ii)(A) with respect thereto
until the 10th anniversary of the placement in service of such Required
Compressor Station.  To the extent that Shipper does not direct Gatherer to
install any Required Compressor Station as, when, and where described in the
Gathering System Plan and as a consequence the Gathering System is not capable
of operating in accordance with the obligations of Gatherer with respect to
pressures that are set forth in Sections 8.1 and 8.2, Gatherer shall be relieved
from such obligations.  For the avoidance of doubt, Gatherer shall have the
right at any time to add additional compressor stations to the Gathering System,
and to add compression capacity at any System Compressor Station in addition to
the capacity that Shipper has directed to be installed at such System Compressor
Station, as it deems necessary or appropriate to provide the Services and such
services as it is providing in respect of Third Party Production.  Shipper must
pay the Compression Fee with respect to all its Gas that is compressed using
such additional compressor stations or using such additional capacity, but such
additional compressor stations or additional capacity shall not be included for
purposes of calculating the Minimum Compression Volume Commitment, and the
Compression Fee paid by Gatherer for its Gas compressed using such additional
compressor stations or additional capacity shall not count toward the amount
determined under Section 5.1(d)(ii)(A).

(b)     The Parties acknowledge that inlet Measurement Facilities and a slug
catcher have not been installed at the System Compressor Station referred to in
the Initial Gathering Plan as the Bluestone Compressor Station.  Shipper agrees
that if it sells or otherwise transfers any Well upstream of the Bluestone
Compressor Station such that Gas owned by a third party is being gathered to the
Bluestone Compressor Station, Gatherer will install such Measurement Facilities
and a slug catcher at the Bluestone Compressor Station, and Shipper will
reimburse Gatherer’s reasonable costs of doing so.





19



 

Section 3.5     High Pressure Services.  The Gathering System Plan will describe
the High Pressure gathering pipelines that Gatherer determines are necessary or
appropriate to connect the Gathering System to the Gas Delivery Points required
by Shipper and to redeliver the volumes of Dedicated Gas to be redelivered at
such Delivery Points in the most efficient manner (“Required High Pressure
Lines”).  Gatherer shall install each such Required High Pressure Line, together
with the associated Required Compressor Stations, as directed by Shipper and
shall operate and maintain each Required High Pressure Line (each such Required
High Pressure Line so installed by Gatherer, a “System High Pressure
Line”).  Notwithstanding the foregoing, Gatherer shall not be obligated to
install any Required High Pressure Line during the ten year period immediately
prior to the scheduled termination of this Agreement unless Shipper agrees
either that this Agreement shall remain in effect beyond the scheduled
termination thereof as to such Required High Pressure Line only and the amount
determined under Section 5.1(d)(i)(A) with respect thereto until the 10th
anniversary of the placement in service of such Required High Pressure Line.  To
the extent that Shipper does not direct Gatherer to install any Required High
Pressure Line as, when, and where described in the Gathering System Plan and as
a consequence the Gathering System is not capable of operating in accordance
with the obligations of Gatherer with respect to pressures that are set forth in
Sections 8.1 and 8.2, Gatherer shall be relieved from such obligations.  For the
avoidance of doubt, Gatherer shall have the right at any time to add additional
High Pressure gathering pipelines to the Gathering System as it deems necessary
or appropriate to provide the Services and such services as it is providing in
respect of Third Party Production.  Shipper must pay the High Pressure Gathering
Fee with respect to all its Gas that is gathered through such additional High
Pressure gathering pipelines, but such additional High Pressure Gathering
Pipelines shall not be included for purposes of calculating the Minimum High
Pressure Volume Commitment, and the High Pressure Gathering Fee paid by Gatherer
for its Gas gathered through such additional High Pressure gathering pipelines
shall not count toward the amount determined under Section 5.1(d)(i)(A).

Section 3.6      Liquids Gathering.  Shipper is responsible for the
construction, ownership, and operation of (a) all facilities for the separation
and/or collection of Liquid Hydrocarbons at the wellhead and the Well site
storage of such liquids and (b) the pumps located at each Receipt Point to
transfer Liquid Hydrocarbons from such storage into the Gathering System or into
Gatherer’s trucks.  Shipper shall ensure that pumps have sufficient capacity and
are operated in a manner sufficient to cause the Liquid Hydrocarbons received
into the Gathering System to be redelivered into the tanks located at the Liquid
Hydrocarbons Delivery Points.  Shipper shall cause Liquid Hydrocarbons to be
received into the Gathering System at reasonably uniform rates of flow and to
provide Gatherer reasonable notice of material increases or decreases in such
rates of flow.  To the extent that any facilities for the stabilization of such
Liquid Hydrocarbons are required at the Liquid Hydrocarbons Delivery Points,
Gatherer will provide such facilities and required stabilization services to
Shipper on a cost-of-service basis as provided in Section 5.1(e).

Section 3.7      Production Removed for Lease Operations.  Gatherer shall use
commercially reasonable efforts to accommodate, at the cost and expense of
Shipper, any request by Shipper to redeliver to Shipper any Production that has
been received into the Gathering System that Shipper desires to use in lease
operations, including for drilling and fractionation fuel.  Shipper shall be
responsible for the construction, ownership, and operation of facilities to





20



 

transport such Production from the point of redelivery of such production from
the Gathering System to the lease sites where such Production will be used.

Section 3.8      Right of Way and Access.  Gatherer is responsible for the
acquisition of rights of way, crossing permits, licenses, use agreements, access
agreements, leases, fee parcels, and other rights in land right necessary to
construct, own, and operate the Gathering System, and all such rights in land
shall be solely for use by Gatherer and shall not be shared with Shipper, except
as otherwise agreed by Gatherer; provided that Shipper hereby grants, without
warranty of title, either express or implied, to the extent that it has the
right to do so without the incurrence of material expense, an easement and right
of way upon all lands covered by the Dedicated Properties, for the purpose of
installing, using, maintaining, servicing, inspecting, repairing, operating,
replacing, disconnecting, and removing all or any portion of the Gathering
System, including all pipelines, meters, and other equipment necessary for the
performance of this Agreement; provided, further, that the exercise of these
rights by Gatherer shall not unreasonably interfere with Shipper’s lease
operations or with the rights of owners in fee, and will be subject to Shipper’s
safety and other reasonable access requirements applicable to Shipper’s
personnel.  Shipper shall not have a duty to maintain the underlying agreements
(such as leases, easements, and surface use agreements) that such grant of
easement or right of way to Gatherer is based upon, and such grants of easement
or right of way will terminate if Shipper loses its rights to the property,
regardless of the reason for such loss of rights.  Notwithstanding the
foregoing, (i) Shipper will assist Gatherer to secure replacements for such
terminated grants of easement or right of way, in a manner consistent with the
cooperation requirements of Section 3.9,  (ii) to the extent that Shipper agrees
that Gatherer’s Measurement Facilities may be located on Shipper’s Well Pad
sites, Shipper shall be responsible for obtaining any necessary rights to locate
such Measurement Facilities on such Well Pad sites, and (iii) Shipper shall use
reasonable efforts to involve Gatherer in Shipper’s negotiations with the owners
of lands covered by the Dedicated Properties so that Shipper’s surface use
agreements and Gatherer’s rights of way with respect to such lands can be
concurrently negotiated and obtained.

Section 3.9      Cooperation.  Because of the interrelated nature of the actions
of the Parties required to obtain the necessary permits and authorizations from
the appropriate Governmental Authorities and the necessary consents, rights of
way and other authorizations from other Persons necessary to drill and complete
each Planned Well and construct the required extensions of the Gathering System
to each Planned Well Pad, the Parties agree to work together in good faith to
obtain such permits, authorizations, consents and rights of way as expeditiously
as reasonably practicable, all as provided herein.  The Parties further agree to
cooperate with each other and to communicate regularly regarding their efforts
to obtain such permits, authorizations, consents and rights of way.

ARTICLE 4

TERM

Section 4.1      Term.  This Agreement shall become effective on the Effective
Date and, unless terminated earlier by mutual agreement of the Parties, shall
continue in effect until the twenty-fourth (24th) anniversary of the Original
Agreement Effective Date and from year to year thereafter (with the initial term
of this Agreement deemed extended for each of any such additional year) until
such time as this Agreement is terminated, effective upon an anniversary of





21



 

the Original Agreement Effective Date, by notice from either Party to the other
Party on or before the one hundred eightieth (180th) Day prior to such
anniversary.

ARTICLE 5

FEES AND CONSIDERATION

Section 5.1      Fees.

(a)     Subject to the other provisions of this Agreement, including Section
5.1(d), Shipper shall pay Gatherer each Month in accordance with the terms of
this Agreement, for all Services provided by Gatherer during such Month, an
amount equal to the sum of the following:

(i)         The product of (A) the aggregate volume of Gas, stated in Mcf,
received by Gatherer from Shipper or for Shipper’s account at each Receipt Point
during such Month multiplied by (B)  $0.30 (provided that such fee shall be
discounted by fifty percent (50%) for Gas removed from the Gathering System for
use lease operations fuel in accordance with Section 3.7)  (as such fee may be
increased or decreased in accordance with Section 5.1(b), the “Gathering Fee”);

(ii)       The product of (A) the aggregate volume of Gas, stated in Mcf,
received from Shipper or for Shipper’s account entering any System High Pressure
Line during such Month multiplied by (B)  $0.18 (as may be increased or
decreased in accordance with Section 5.1(b), the “High Pressure Gathering Fee”);

(iii)      The product of (A) the aggregate volume of Gas, stated in Mcf,
received from Shipper or for Shipper’s account and compressed and dehydrated at
each System Compressor Station during such Month multiplied by (B)  $0.18 (as
may be increased or decreased in accordance with Section 5.1(b), the
“Compression Fee”); and

(iv)       The product of (A) the aggregate volume of Liquid Hydrocarbons,
stated in Barrels, received from Shipper or for Shipper’s account entering the
Gathering System or loaded into Gatherer’s trucks during such Month multiplied
by (B) $4.00 (as may be increased or decreased in accordance with Section
5.1(b), the “Liquids Gathering Fee”).

(b)     Effective on January 1 of each of 2014, 2015, 2016, 2017, and 2018,  one
hundred percent (100%), and on January 1, 2019, and each January 1 thereafter,
fifty-five percent (55%), of the Gathering Fee, High Pressure Gathering Fee,
Compression Fee, and Liquids Gathering Fee shall be adjusted up or down on an
annual basis in proportion to the percentage change, from the preceding year, in
the All Items Consumer Price Index for All Urban Consumers (CPI-U) for the U.S.
City Average, 1982-84 = 100, as published by the United States Department of
Labor, Bureau of Labor Statistics (“CPI”). Such adjustment shall reflect the
percentage change in the CPI as it existed for June of the preceding calendar
year from the CPI for the second immediately preceding June; provided, however,
that the Gathering Fee, High Pressure Gathering Fee, Compression Fee, and
Liquids Gathering Fee shall never be less than the initial fees stated in
Section 5.1(a); nor shall such fees be increased or decreased by more than 3% in
any given year.





22



 

(c)     Subject to the other provisions of this Agreement, including Section
5.1(d), Shipper shall pay Gatherer the actual cost of electricity used as Fuel
and allocated to Shipper in accordance with Section 6.2.

(d)     Notwithstanding the foregoing provisions of this Section 5.1; regardless
of whether Shipper has any Firm Capacity Production:

(i)         If, with respect to any Contract Year in which there is a Minimum
High Pressure Volume Commitment, Shipper shall pay to Gatherer, on or before the
30th Day after receipt of Gatherer’s invoice therefor (which shall be delivered
not more than sixty (60) Days after the end of the relevant Contract Year), an
amount equal to the excess, if any, of:

(A)       the product of the Minimum High Pressure Volume Commitment for such
Contract Year multiplied by the High Pressure Gathering Fee in effect for such
Contract Year, over

(B)       the product of the High Pressure Gathering Fee in effect for such
Contract Year multiplied by the aggregate of the volumes of Dedicated
Production, stated in Mcf, delivered or Made Available for Delivery at each
System High Pressure Line during such Contract Year.

(ii)       If, with respect to any Contract Year in which there is a Minimum
Compression Volume Commitment, Shipper shall pay to Gatherer, on or before the
30th Day after receipt of Gatherer’s invoice therefor (which shall be delivered
not more than sixty (60) Days after the end of the relevant Contract Year), an
amount equal to the excess, if any, of:

(A)       the product of the Minimum Compression Volume Commitment for such
Contract Year multiplied by the Compression Fee in effect for such Contract
Year, over

(B)       the product of the Compression Fee in effect for such Contract Year
multiplied by the aggregate of the volumes of Dedicated Production, stated in
Mcf, delivered or Made Available for Delivery at each System Compressor Station
during such Contract Year.

(e)     All Services for which specific prices are not set forth in Section
5.1(a), including any required treating of Production, the handling and
treatment of Condensate recovered from the Gathering System,  and the
stabilization of Liquid Hydrocarbons, shall be priced on a cost of service basis
as set forth in this Section 5.1(e).  In addition, notwithstanding the foregoing
provisions of this Section 5.1 or any other provision to the contrary in this
Agreement, Gatherer shall have the right to elect to be paid for some or all
Services,  on a cost of service basis to the extent set forth in this Section
5.1(e).  Gatherer shall have the right to elect to be paid on a cost of service
basis (i) for any Services other than Services offered in respect of the Wells
and Planned Wells set forth in the Initial Development Plan, all of which
Services shall be performed for the volumetric fees, subject to the minimum
volumes, set forth in Section 5.1(a) and Section 5.1(d), and (ii) any
compression services in respect of the Wells





23



 

and Planned Wells set forth in the Initial Development Plan if Gatherer
determines in good faith that, if such services were to be performed for the
volumetric fees, and subject to the minimum volumes, set forth in Section 5.1(a)
and Section 5.1(d), it would receive a rate of return on its capital
expenditures for such System Compressor Station of less than 13% over the period
of 84 months after such System Compressor Station is placed into service.  With
respect to such Services, Gatherer may elect, by notice to Shipper at least
three (3) Months prior to the placement in service of the relevant facilities or
parts of the Gathering System, or, in the case of any gathering facilities by
Gatherer acquired pursuant to Section 2.5(a), in the notice given by Gatherer in
accordance with such Section that Gatherer will acquire such gathering
facilities, to be paid on a cost of service basis for the Services specified in
such notice commencing with their placement in service or with the acquisition
of such facilities, as applicable, and continuing for the remaining term of this
Agreement, but only with respect to the facilities so acquired and/or discrete
parts of the Gathering System (each, a “CS Facility”) that are placed into
service after such notice.  The Services specified in such notice may be of any
scope determined by Gatherer in its sole discretion and may include all eligible
Services or any part thereof and may include, by way of example only, gathering
Services with respect to a particular Well or group of Wells, compression
Services and/or High Pressure Services with respect to a particular System
Compressor Station and/or System High Pressure Line, all Services of a
particular type, and any other subset of the Services determined by Gatherer, in
each case subject to the foregoing sentence.  All Services provided from time to
time on a cost of service basis shall be bundled together for purposes of
calculating a single Monthly cost of service fee (the “Cost of Service Fee”),
which shall be calculated with respect to each Contract Year as set forth in
Exhibit I attached hereto.

Section 5.2      Fee Rebates.

(a)     With respect of each calendar quarter beginning on January 1, 2020 and
ending December 31, 2023, Gatherer shall pay Shipper a rebate (as calculated
below) (each, a “Fee Rebate”) on the Gathering Fees for the applicable quarter.
Any Fee Rebate shall be included in the invoice delivered by Gatherer for the
last month of each such calendar quarter and credited against amounts owed by
Shipper to Gatherer for the Gathering Fees in the last month of such calendar
quarter. If the Fee Rebate is more than the amounts owed by Shipper to Gatherer
for the Gathering Fees in the last month of the applicable quarter, then the
excess Fee Rebate shall roll over and be credited against amounts owed by
Shipper to Gatherer for the Gathering Fees in the next subsequent month(s) until
such Fee Rebate credit is fully utilized.

(b)     If the Average Quarterly Receipt Point Volumes for the first calendar
quarter of 2020 are equal to or greater than 2,700 MMcf, then the Fee Rebate for
such calendar quarter shall equal Twelve Million Dollars ($12,000,000). If the
Average Quarterly Receipt Point Volumes for the first calendar quarter of 2020
are less than 2,700 MMcf, then the Fee Rebate for such calendar quarter shall
equal Zero Dollars ($0).

(c)     If the Average Quarterly Receipt Point Volumes for the second calendar
quarter of 2020 are equal to or greater than 2,700 MMcf, then the Fee Rebate for
such calendar quarter shall equal Twelve Million Dollars ($12,000,000). If the
Average Quarterly Receipt Point Volumes for the second calendar quarter of 2020
are less than 2,700 MMcf, then the Fee Rebate for such calendar quarter shall
equal Zero Dollars ($0).





24



 

(d)     If the Average Quarterly Receipt Point Volumes for the third calendar
quarter of 2020 are equal to or greater than 2,800 MMcf, then the Fee Rebate for
such calendar quarter shall equal Twelve Million Dollars ($12,000,000). If the
Average Quarterly Receipt Point Volumes for the third calendar quarter of 2020
are less than 2,800 MMcf, then the Fee Rebate for such calendar quarter shall
equal Zero Dollars ($0).

(e)     If the Average Quarterly Receipt Point Volumes for the fourth calendar
quarter of 2020 are equal to or greater than 2,900 MMcf, then the Fee Rebate for
such calendar quarter shall equal Twelve Million Dollars ($12,000,000). If the
Average Quarterly Receipt Point Volumes for the fourth calendar quarter of 2020
are less than 2,900 MMcf, then the Fee Rebate for such calendar quarter shall
equal Zero Dollars ($0).

(f)     For each calendar quarter in 2021, 2022 and 2023, (i) if the Average
Quarterly Receipt Point Volumes for such calendar quarter are less than 2,900
MMcf, then the Fee Rebate for such calendar quarter shall equal Zero Dollars
($0), (ii) if the Average Quarterly Receipt Point Volumes for such calendar
quarter are equal to or greater than 2,900 MMcf, but less than 3,150 MMcf, then
the Fee Rebate for such calendar quarter shall equal Twelve Million Dollars
($12,000,000), (iii) if the Average Quarterly Receipt Point Volumes for such
calendar quarter are equal to or greater than 3,150 MMcf, but less than 3,400
MMcf, then the Fee Rebate for such calendar quarter shall equal Fifteen Million
Five Hundred Thousand Dollars ($15,500,000), and (iv) if the Average Quarterly
Receipt Point Volumes for such calendar quarter are equal to or greater than
3,400 MMcf, then the Fee Rebate for such calendar quarter shall equal Nineteen
Million Dollars ($19,000,000).

ARTICLE 6

ALLOCATIONS

Section 6.1     Allocation of Lost and Unaccounted For Gas.  Lost and
Unaccounted For Gas shall be allocated, on a Monthly basis, among all Receipt
Points on each System Segment pro rata based upon the Thermal Content of all Gas
received at all System Receipt Points on such System Segment during such
Month.  Total Lost and Unaccounted For Gas with respect to each System Segment
shall be determined by subtracting from the sum of the total Thermal Content of
Gas received at all System Receipt Points on such System Segment during such
Month the sum of (i) the Thermal Content of Gas actually delivered to all System
Delivery Points on such System Segment during such Month, (ii) the Thermal
Content of Condensate recovered from such System Segment during such Month
(other than Condensate vaporized and reinjected into the Gas stream), and (iii)
the Thermal Content of Gas used for Fuel on such System Segment, if any, during
such Month.  Lost and Unaccounted For Gas shall be allocated, on a Monthly
basis, to each Receipt Point based upon a fraction, the numerator of which is
the total Thermal Content of Gas measured at such Receipt Point during such
Month, and the denominator of which is the total Thermal Content of Gas measured
at all System Receipt Points on the System Segment on which such Receipt Point
is located during such Month.

Section 6.2      Allocation of Fuel.  Gatherer shall allocate Fuel (included Gas
used as Fuel and the cost of electricity used as Fuel), on a Monthly basis, to
each Receipt Point upstream of a System Compressor Station on a pro rata basis,
based upon a fraction, the numerator of which is the total volume of Gas
measured at such Receipt Point during such Month, and the





25



 

denominator of which is the total volume of Gas measured at all System Receipt
Points upstream of such System Compressor Station during such Month.  Gas
consumed for Fuel shall be determined based actual measurements of Fuel
consumption.

Section 6.3      Allocation of Condensate Recovered from the Gathering
System.  Gatherer shall allocate the volume of Condensate collected from any
System Segment (or from facilities at compressor stations downstream of System
Delivery Points on such System Segment and allocated to the Gathering System by
the operator of such compressor station) to each System Receipt Point on such
System Segment during the applicable Month based on a fraction, the numerator of
which is the theoretical volume of Condensate attributable to such System
Receipt Point during such Month and the denominator of which is the total
theoretical volume of Condensate for all such System Receipt Points on such
System Segment during such Month.  The theoretical volume of Condensate at each
System Receipt Point shall be determined by multiplying the total volume of Gas
(in Mcf) received at the applicable System Receipt Point during the applicable
Month by the Gallons per Mcf of pentanes and heavier components in such Gas
determined at the relevant System Receipt Point on such System Segment.

Section 6.4      Allocation of Liquid Hydrocarbons.

(a)     Subject to Section 6.4(b),  Gatherer shall allocate the volume of Liquid
Hydrocarbons gathered to or delivered into storage tanks at each Delivery Point
to each System Receipt Point upstream of such Delivery Point during the
applicable Month based on a fraction, the numerator of which is the volume of
Liquid Hydrocarbons received at such System Receipt Point and the numerator of
which is the total volumes of Liquid Hydrocarbons received at all such System
Receipt Points during such Month.

(b)     Gatherer shall not commingle Shipper’s Liquid Hydrocarbons received at
the Receipt Points with Liquid Hydrocarbons constituting Third Party Production
if the resulting commingled stream would have a market value that is materially
less than the market value a stream composed solely of Shipper’s Liquid
Hydrocarbons would have, unless Gatherer has provided by notice to Shipper a
written allocation methodology that ensures that Shipper is allocated a portion
of the commingled stream that would enable it to realize a market value that
reasonably approximates the market value of such stream composed solely of
Shipper’s Liquid Hydrocarbons.  From and after the delivery of such notice,
Gatherer shall have the right to commingle such Liquid Hydrocarbons and shall
apply such allocation methodology to such commingled stream.

ARTICLE 7

CERTAIN RIGHTS AND OBLIGATIONS OF PARTIES

Section 7.1      Operational Control of Gatherer’s Facilities.  Gatherer shall
design, construct, own, operate, and maintain the Gathering System at its sole
cost and risk.  Gatherer shall be entitled to full and complete operational
control of its facilities and shall be entitled to schedule deliveries and to
operate and reconfigure its facilities in a manner consistent with its
obligations under this Agreement.





26



 

Section 7.2     Maintenance.  Gatherer shall be entitled, without liability, to
interrupt its performance hereunder to perform necessary or desirable
inspections, pigging, maintenance, testing, alterations, modifications,
expansions, connections, repairs or replacements to its facilities as Gatherer
deems necessary (“Maintenance”), with reasonable notice provided to Shipper,
except in cases of emergency where such notice is impracticable or in cases
where the operations of Shipper will not be affected.  Before the beginning of
each calendar year, Gatherer shall provide Shipper in writing with a projected
schedule of the Maintenance to be performed during the year and the anticipated
date of such Maintenance.  On or before the 10th Day before the end of each
Month, Gatherer shall provide Shipper with its projected maintenance schedule
for the following Month.

Section 7.3      Firm Capacity Production; Capacity Allocations on the Gathering
System.  Subject to the capacity allocations set forth in this Section 7.3,
Gatherer has the right to contract with other Persons for the delivery of Third
Party Production to the Gathering System, including the delivery of Firm
Capacity Production.  If the volume of Gas or Liquid Hydrocarbons, as
applicable, available for delivery into any System Segment exceeds the capacity
of such System Segment at any point relevant to Gatherer’s service to Shipper
hereunder, then Gatherer shall interrupt or curtail receipts of Production in
accordance with the following:

(a)     First, Gatherer shall curtail all Interruptible Production prior to
curtailing Firm Capacity Production.

(b)     Second, if additional curtailments are required beyond Section 7.3(a)
above, Gatherer shall curtail Firm Capacity Production.  In the event Gatherer
curtails some, but not all Firm Capacity Production on a particular Day,
Gatherer shall allocate the capacity of the applicable point on the relevant
System Segment available to such shippers of Firm Capacity Production, including
Dedicated Production, on a pro rata basis based upon Shipper’s and the other
shippers’ of Firm Capacity Production average of the confirmed nominations for
the previous fourteen (14) Day period of Firm Capacity Production prior to the
event causing the curtailment.

Section 7.4     Arrangements After Redelivery.  It shall be Shipper’s obligation
to make any required arrangements with other parties for delivery of Shipper’s
Production to the Receipt Points and Delivery Point Gas and Liquid Hydrocarbons
following delivery by Gatherer at the Delivery Points.

Section 7.5      Line Pack.  To the extent that it is necessary, in order for
Gatherer to commence operations of new segments of the Gathering System, for
Production to be used as line fill, Shipper shall provide such line fill to
Gatherer.

ARTICLE 8

PRESSURES AT RECEIPT POINTS AND DELIVERY POINTS

Section 8.1      Pressures at Receipt Points.  Gatherer shall not operate the
Gas Gathering System in such a manner as to cause the average pressure at any
Receipt Point in any Month to exceed the lower of (a) two hundred (200) psig and
(b) fifty (50) psig above the average suction pressure, as measured at the first
separator or slug catcher upstream of any compression suction





27



 

valve or any other valve that can be partially closed, at the nearest System
Compressor Station downstream of such Receipt Point during such Month.  Subject
to the foregoing, Shipper shall deliver or cause to be delivered Gas to each
Receipt Point at sufficient pressure to enter the Gathering System against its
operating pressure.

Section 8.2      Pressures at Delivery Points.  All System Compressor Stations
(a) shall be designed for a suction pressure of from one hundred (100) psig to
one hundred forty (140) psig and (b) shall be designed for and shall be operated
at a discharge pressure sufficient to effect delivery to the relevant Downstream
Pipeline or Processing Plant.

Section 8.3      Shipper Facilities.  Shipper, at its own expense, shall
construct, equip, maintain, and operate all facilities (including separation,
line heaters, and/or compression equipment) necessary to deliver Dedicated
Production to Gatherer at the Receipt Points.  Shipper shall install and
maintain sufficient pressure regulating equipment upstream of the Receipt Points
in order to keep the pressure of the Gas delivered to Gatherer at the Receipt
Points from exceeding the maximum allowable operating pressure at the applicable
Receipt Point.  Gatherer shall design the Gas Gathering System to ANSI 300
standards or higher such that the maximum allowable operating pressure at each
Receipt Point shall be not less than 740 psig.

ARTICLE 9

NOMINATION AND BALANCING

Section 9.1      Gatherer Notifications.  On or before the fifth (5th) Day prior
to the end of each Month, Gatherer shall provide written notice to Shipper of
Gatherer’s good faith estimate of any capacity allocations or curtailments for
the any System Segment, if any, that, based on then currently available
information, Gatherer anticipates will be required or necessary during the next
Month, including as a result of any Maintenance.  Gatherer shall use all
reasonable efforts to provide 48 hours advance notice of any actual event
requiring allocation or curtailment, including Maintenance.

Section 9.2      Nominations.  On or before the second (2nd) Day prior to the
end of each Month, Shipper shall provide to Gatherer nominations for deliveries
of Dedicated Production to the Receipt Points and the delivery of Delivery Point
Gas and Liquid Hydrocarbons to the specified Delivery Points during the next
Month.  Shipper shall have the right to change such nominations at any time
subject to the requirements of the Persons receiving Delivery Point Gas or
Liquid Hydrocarbons at or downstream of the Delivery Points and subject to
changes in wellhead volumes being delivered into the system.

Section 9.3    Balancing.  Gatherer will maintain records of any Daily and
Monthly variances (“Imbalances”) between the volume of Dedicated Gas received at
the Receipt Points and the volumes of Delivery Point Gas, plus Lost and
Unaccounted for Gas, Fuel, and Condensate allocated to Shipper.  Shipper shall
make such changes in its nominations as Gatherer may from time to time
reasonably request to maintain Daily and Monthly balances or to correct an
Imbalance.  Shipper shall reimburse Gatherer for any cost, penalty, or fee
arising from any Imbalance assessed against Gatherer by any Person receiving
Dedicated Production downstream of the Delivery Points, except to the extent
such Imbalance was caused by Gatherer.





28



 

Upon the termination of this Agreement or at such other time as the Parties
agree the Parties shall cash out any cumulative Imbalance using the applicable
Index Price for the prior Month.

ARTICLE 10

QUALITY

Section 10.1    Receipt Point Gas Quality Specifications.  Gas delivered by
Shipper to the Receipt Points shall meet the following specifications
(collectively, the “Gas Quality Specifications”):

(a)     The Gas shall not contain any of the following in excess of: one-quarter
(1/4) grain of hydrogen sulfide per hundred (100) cubic feet; one (1) grain of
total sulfur per hundred (100) cubic feet; two one-hundredths of one percent
(0.02%) by volume of oxygen; or two percent (2%) by volume of nitrogen.

(b)     The total of all non-hydrocarbon gases shall not exceed three percent
(3%) by volume.

(c)     The temperature of the Gas at the Receipt Point shall not be in excess
of one hundred twenty (120) degrees Fahrenheit.

(d)     The Gas shall be free of solids, sand, salt, dust, gums, crude oil, and
hydrocarbons in the liquid phase, and other objectionable substances which may
be injurious to pipelines or which may interfere with the measurement,
transmission or commercial utilization of said Gas.

Except for items (a) through (d) above, such Gas shall meet the most restrictive
quality specifications required from time to time by the Downstream Pipelines
receiving Delivery Point Gas, except for water vapor content, for which there
shall be no specification applicable at the Receipt Points.

Section 10.2    Non-Conforming Gas.   If any Gas delivered by Shipper fails at
any time to conform to the Gas Quality Specifications, then Gatherer will have
the right to immediately discontinue receipt of such non-conforming Gas so long
as such Gas continues to be non-conforming.  Shipper agrees to undertake
commercially reasonable measures to eliminate the cause of such
non-conformance.  If Shipper fails to remedy such non-conformance, but such Gas
conforms to all specifications other than hydrocarbon dew point and/or Gross
Heating Value, then Gatherer agrees to (i) use commercially reasonable efforts
to blend and commingle such Gas with other Gas in the Gathering System so that
it meets the applicable specifications and (ii) if such Gas cannot be brought
into compliance with such blending will continue to accept and redeliver such
Gas to the Delivery Points that will accept such non-conforming Gas as long as
(A) no harm is done to the Gathering System, (B) no harm is done to other
shippers or their Gas, and (C) other shippers are not prevented from nominating
Gas to their preferred Delivery Point.  In the event that Gatherer takes receipt
of non-conforming Gas, Shipper agrees to be responsible for, and to defend,
indemnify, release, and hold Gatherer and its Affiliates, directors, officers,
employees, agents, consultants, representatives, and invitees harmless from and
against, all claims and losses of whatever kind and nature resulting from such
non-conforming Gas.





29



 

Section 10.3    Delivery Point Gas Quality Specifications.  Gatherer shall
redeliver the Delivery Point Gas that it is required to redeliver to Shipper at
the Delivery Points meeting the Gas Quality Specifications, provided that
Shipper delivers Gas to Gatherer at the Receipt Points which meets the Gas
Quality Specifications.

Section 10.4    Liquid Hydrocarbons Quality Requirements.  Liquid Hydrocarbons
delivered by Shipper to the Receipt Points shall have gravity, viscosity, and
other properties such that it is readily susceptible to gathering and handling
through Gatherer’s existing facilities and such that it will not adversely
affect the quality of Liquid Hydrocarbons received from other shippers or cause
any material disadvantage to other shippers or Gatherer.  If any Liquid
Hydrocarbons delivered by Shipper fails at any time to conform to the foregoing
requirements, then Gatherer will have the right to immediately discontinue
receipt of such non-conforming Liquid Hydrocarbons so long as such Liquid
Hydrocarbons continues to be non-conforming.  Shipper agrees to undertake
commercially reasonable measures to eliminate the cause of such
non-conformance.  Gatherer shall ensure that the Liquid Hydrocarbons of other
shippers are also required to meet the foregoing standards.

Section 10.5    Greenhouse Gas Emissions.  Notwithstanding anything contained in
this Agreement to the contrary, in the event there is an enactment of, or change
in, any law after the Original Agreement Effective Date which, in Gatherer’s
reasonable determination, results in (a) a Governmental Authority requiring
Gatherer to hold or acquire emission allowances or their equivalent related to
the carbon dioxide content or emissions or the greenhouse gas content or
emissions attributable to Shipper’s Production and/or the gathering, or
transportation of such Production (collectively, “Shipper’s GHG Emissions”) or
(b) Gatherer incurring any costs or expenses attributable to Shipper’s
Production, including any costs or expenses for disposal or treating of carbon
dioxide attributable to such Production, or any other additional economic burden
being placed on Gatherer in connection with or related to Shipper’s GHG
Emissions, including any tax, assessment, or other cost or expense
(collectively, “Emissions Charges”), then (i) Shipper will use reasonable
efforts to provide any required emissions allowances or their equivalent to
Gatherer in a timely manner (and shall indemnify and hold harmless Gatherer from
against any Losses, including any expenses incurred by Gatherer in acquiring
such allowances in the marketplace, arising out of Shipper’s failure to so
provide such allowances) and (ii) Shipper shall be fully responsible for such
Emissions Charges and shall reimburse Gatherer for any Emissions Charges paid by
Gatherer within ten (10) Days of receipt of Gatherer’s invoice.

ARTICLE 11

MEASUREMENT EQUIPMENT AND PROCEDURES

Section 11.1    Equipment.  Gatherer shall install, own, operate, and maintain
Measurement Facilities to measure Production at all the System Receipt Points
and shall ensure that the relevant Downstream Pipeline or Processing Plant
installs, owns, operates, and maintains Measurement Facilities at the System
Delivery Points (but downstream of any slug catcher) for Gas.  Measurement
Facilities owned by Gatherer at the Receipt Points shall meet current industry
standards for custody transfer measurement.  For Gas measurement, unless the
Parties agree otherwise, with respect to all Well Pads initially connected after
September 1, 2017, Gatherer shall install Measurement Facilities with a single
orifice meter for each Well Pad, and  Shipper shall install, own, and operate
flow lines from the Wells on each such Well Pad to such





30



 

Measurement Facilities.  Shipper shall have the right to install check
Measurement Facilities at each Receipt Point, including the right to install
check measurement equipment on Gatherer’s meter tubes and orifice unions.

Section 11.2    Gas Measurement Standards.  The following standards shall apply
to the measurement of Gas hereunder:

(a)     Where measurement is by orifice meter, all fundamental constants,
observations, records, and procedures involved in the determination and/or
verification of the quantity and other characteristics of the Gas delivered
hereunder shall be in accordance with the standards prescribed in the latest
edition of A.G.A. Report No. 3 (ANSI/API 2530) “Orifice Metering of Natural Gas”
with any revisions, amendments or supplements as may be mutually acceptable to
the Parties.

(b)     Where measurement is by ultrasonic meter, all fundamental constants,
observations, records, and procedures involved in the determination and/or
verification of the quantity and other characteristics of the Gas delivered
hereunder shall be in accordance with the standards prescribed in the latest
edition of A.G.A. Report No. 9 “Measurement of Gas by Multi Path Ultrasonic
Meters” with any revisions, amendments or supplements as may be mutually
acceptable to the Parties.

(c)     The changing and integration of the charts (if utilized for measurement
purposes hereunder) and calibrating and adjusting of meters shall be performed
by Gatherer.

Section 11.3    Liquid Hydrocarbons Measurement Standards.  The following
standards shall apply to the measurement of Liquid Hydrocarbons hereunder:

(a)     Measurement Devices used in the measurement of Liquid Hydrocarbons shall
be designed, installed, and operated in accordance with specifications of the
American Petroleum Institute Manual of Petroleum Measurement Standards or other
applicable industry standards, as amended from time to time.

(b)     The quality and gravity of Liquid Hydrocarbons shall be determined from
laboratory analyses of representative samples following the calculation
procedures in American Petroleum Institute Manual of Petroleum Measurement
Standards or other applicable industry standards

Section 11.4    Gas Measurement.

(a)     The unit of volume for measurement of Gas delivered hereunder shall be
one Mcf at a base temperature of 60 degrees Fahrenheit and at an absolute
pressure of 14.73 psia and without adjustment for water vapor content.  It is
agreed that for the purposes of measurement and computations hereunder, (a) the
atmospheric pressure shall be based on the atmospheric pressure determined and
used by Downstream Pipelines at the Delivery Point(s) regardless of the
atmospheric pressure at which the Gas is measured and (b) all measurements and
testing performed hereunder shall all be made by Gatherer in accordance with
applicable rules, regulations, and orders.





31



 

(b)     Gatherer’s Measurement Facilities at the System Receipt Points shall be
spot samplers, continuous samplers, or gas chromatographs, as Gatherer shall in
its discretion determine, subject to the minimum requirements set forth in the
following three sentences.  Gatherer shall at least take monthly spot samples at
all Measurement Facilities located at System Receipt Points where Gas is
received into the Gathering System from a single Well.  At all Measurement
Facilities located at System Receipt Points where Gas is received into the
System from more than one Well, Gatherer shall at least (i) take monthly spot
samples if such Measurement Facilities measure less than five thousand (5,000)
Mcf per Day,  (ii) use continuous samplers if such Measurement Facilities
measure from five thousand (5,000) to twenty thousand (20,000) Mcf per Day, and
(iii) use gas chromatographs if such Measurement Facilities measure more than
twenty thousand (20,000) Mcf per Day.  Measurement at the System Delivery Points
shall be done using continuous samplers (for Measurement Facilities metering
less than twenty thousand (20,000) Mcf per Day) and online gas chromatographs
(for Measurement Facilities metering twenty thousand (20,000) Mcf or more per
Day).  Gatherer shall procure or cause to be procured a sample of Gas at each
System Delivery Point and analyze the samples by chromatographic analysis to
determine the component content (mole percent), specific gravity, and the
Thermal Content thereof.  These determinations shall be made utilizing the
following standards: (i) Gas Processors Association Obtaining Natural Gas
Samples for Analysis by Gas, Publication No. 2166 as amended or supplemented
from time to time and (ii) Gas Processors Association Analysis for Natural Gas
and Similar Gaseous Mixtures by Gas Chromatography, Publication No. 2161 as
amended or supplemented from time to time, or (iii) any other tests that are
mutually agreed by Shipper and Gatherer.

(c)     The specific gravity of Gas shall be measured by a standard gravity
balance in accordance with the provisions of the Natural Gas Processors
Association Publication No. 3130, entitled “Standard Method for Determining the
Specific Gravity of Gas”, or by a gravitometer employing the “Momentum Method”
as described in Chapter VII, “Determination of Specific Gravity”, of the
American Gas Association Gas Measurement Manual, 1963, in each case, as such may
be amended from time to time.  The specific gravity will be determined and
calculated to the nearest one-thousandth (0.001).

(d)     The temperature of Gas shall be determined by means of a recording
thermometer recording the temperature of such Gas flowing through each
measurement meter.  The average temperature to the nearest one degree (1º)
Fahrenheit, obtained while Gas is being delivered, will be the applicable
flowing Gas temperature for the period under consideration.

(e)     The deviation of the Gas from Ideal Gas Laws shall be determined in
accordance with the A.G.A. Par Research Project NX-19 Report “Manual for the
Determination of Supercompressibilty Factors for Natural Gas”, Reprinted 1976,
if the composition of the Gas is such to render this procedure applicable.

(f)     Physical constants required for making calculations hereunder shall be
taken from the Gas Processors Association Table of Physical Properties for
Hydrocarbons and Other Compounds of Interest to the Natural Gas Industry,
Publication No. 2145 as amended or supplemented from time to time.  Physical
constants for the hexanes and heavier hydrocarbons portion of hydrocarbon
mixtures shall be assumed to be the same as the physical constants for hexane.





32



 

Section 11.5   Notice of Measurement Facilities Inspection and
Calibration.  Each Party shall give reasonable notice to the other Party in
order that the other Party may, at its option, have representatives present to
observe any reading, inspecting, testing, calibrating or adjusting of
Measurement Facilities used in measuring or checking the measurement of receipts
or deliveries of Production under this Agreement.  Any Measurement Facilities
equipment found to be registering inaccurately shall be promptly adjusted to
register as accurately as possible or repaired or replaced, as necessary for
accurate measurement.  The official electronic data from such Measurement
Facilities shall remain the property of the Measurement Facilities’ owner, but
copies of such records shall, upon written request, be submitted, together with
calculations and flow computer configurations therefrom, to the requesting Party
for inspection and verification.

Section 11.6    Measurement Accuracy Verification.

(a)     Each Party shall verify the accuracy of all Measurement Facilities owned
by such Party at intervals based upon the following schedule:

(i)         semi-annually for Gas Measurement Facilities metering less than one
thousand (1,000) Mcf per Day;

(ii)       quarterly for Gas Measurement Facilities metering between one
thousand (1,000) and five thousand (5,000) Mcf per Day;

(iii)      monthly for Gas Measurement Facilities metering more than five
thousand (5,000) Mcf per Day; and

(iv)       quarterly for Liquid Hydrocarbons Measurement Facilities.

Neither Party shall be required to cause adjustment or calibration of such
equipment more frequently than once per Month, unless a special test is
requested pursuant to Section 11.7.

(b)     If, during any test of the Measuring Facilities, an adjustment or
calibration error is found which results in an incremental adjustment to the
calculated flow rate through each meter run in excess of one percent (1%) of the
adjusted flow rate (whether positive or negative and using the adjusted flow
rate as the percent error equation denominator), then any previous recordings of
such equipment shall be corrected to zero error for any period during which the
error existed (and which is either known definitely or agreed to by the Parties)
and the total flow for the period redetermined in accordance with the provisions
of Section 11.8.  If the period of error condition cannot be determined or
agreed upon between the Parties, such correction shall be made over a period
extending over the last one half of the time elapsed since the date of the prior
test revealing the one percent (1%) error.

(c)     If, during any test of any Measurement Facilities, an adjustment or
calibration error is found which results in an incremental adjustment to the
calculated hourly flow rate which does not exceed one percent (1%) of the
adjusted flow rate, all prior recordings and electronic flow computer data shall
be considered to be accurate for quantity determination purpose.





33



 

Section 11.7    Special Tests.  In the event a Party desires a special test (a
test not scheduled by a Party under the provisions of Section 11.6) of any
Measurement Facilities, seventy-two (72) hours advance notice shall be given to
the other Party and both Parties shall cooperate to secure a prompt test of the
accuracy of such equipment.  If the Measurement Facilities tested are found to
be within the range of accuracy set forth in Section 11.6(b), then the Party
that requested the test shall pay the costs of such special test including any
labor and transportation costs pertaining thereto.  If the Measurement
Facilities tested are found to be outside the range of accuracy set forth in
Section 11.6(b), then the Party that owns such Measurement Facilities shall pay
such costs and perform the corrections according to Section 11.8.

Section 11.8    Metered Flow Rates in Error.  If, for any reason, any
Measurement Facilities are (i) out of adjustment, (ii) out of service, or (iii)
out of repair and the total calculated flow rate through each meter run is found
to be in error by an amount of the magnitude described in Section 11.6, the
total quantity of Production delivered shall be determined in accordance with
the first of the following methods which is feasible:

(a)     By using the registration of any mutually agreeable check metering
facility, if installed and accurately registering (subject to testing as
provided for in Section 11.6);

(b)     Where multiple meter runs exist in series, by calculation using the
registration of such meter run equipment; provided that they are measuring
Production from upstream and downstream headers in common with the faulty
metering equipment, are not controlled by separate regulators, and are
accurately registering;

(c)     By correcting the error by re-reading of the official charts, or by
straightforward application of a correcting factor to the quantities recorded
for the period (if the net percentage of error is ascertainable by calibration,
tests or mathematical calculation); or

(d)     By estimating the quantity, based upon deliveries made during periods of
similar conditions when the meter was registering accurately.

Section 11.9    Record Retention.  The Party owning the Measurement Facilities
shall retain and preserve all test data, charts, and similar records for any
calendar year for a period of at least twenty-four (24) Months following the end
of such calendar year unless applicable law or regulation requires a longer time
period or the Party has received written notification of a dispute involving
such records, in which case records shall be retained until the related issue is
resolved.

Section 11.10  Access.

(a)     Gatherer shall contract with eLynx Technologies or a provider of
comparable services reasonably satisfactory to Shipper (the “Monitoring Services
Provider”) for remote monitoring of Gas Measurement Facilities, including
monitoring of measurement data on an hourly (or more frequent) basis for flow
rate, meter pressures, meter temperature, orifice diameter, Gross Heating Value,
and composition for importation into PRAMS Plus production software or
comparable production software (“Remote Monitoring Data”).





34



 

(b)     Gatherer shall (i) provide the Monitoring Services Provider access to
all of Gatherer’s radio and telephone infrastructure to access and gather all
Remote Monitoring Data and (ii) cause the Monitoring Services Provider to allow
Shipper to view and access all Remote Monitoring Data on the Monitoring Service
Provider’s system, including the ability to poll for Remote Monitoring Data
through the Monitoring Services Provider’s system.

(c)     Gatherer shall provide Shipper 120 Days’ notice of any termination by
Gatherer of its contract with any Monitoring Services Provider.

ARTICLE 12

NOTICES

Section 12.1   Notices.  Unless otherwise provided herein, any notice, request,
invoice, statement, or demand which either Party desires to serve upon the other
regarding this Agreement shall be made in writing and shall be considered as
delivered (i) when hand delivered, or (ii) when delivery is confirmed by
pre-paid delivery service (such as FedEx, UPS, DHL or a similar delivery
service), or (iii) if mailed by United States certified mail, postage prepaid,
three (3) Business Days after mailing, or (iv) if sent by facsimile
transmission, when receipt is confirmed by the equipment of the transmitting
Party, or (v) when sent via email; provided, if sent by email after normal
business hours or if receipt of a facsimile transmission is confirmed after
normal business hours, receipt shall be deemed to be the next Business
Day.  Notwithstanding the foregoing, if a Party desires to serve upon the other
a notice of default under this Agreement, or if Shipper desires to serve upon
Gatherer a Connection Notice, the delivery of such notice shall be considered
effective under this Section 12.1 only if delivered by any method set forth in
items (i) through (iv) above. Any notice shall be given to the other Party at
the following address, or to such other address as either Party shall designate
by written notice to the other:

 

 

Shipper:

ANTERO RESOURCES CORPORATION

 

1615 Wynkoop Street

 

Denver, Colorado 80202

 

 

 

Attn: Chief Financial Officer

 

Phone: (303) 357-7310

 

Fax Number: (303) 357-7315

 

 

With copy to:

For gas control, nominations & balancing:

 

Manager of Gas Marketing

 

Phone: (303) 357-7310

 

Fax Number: (303) 357-7315

 

 

 

For accounting, financial, and legal:

 

Controller

 

Phone: (303) 357-7310

 

Fax Number: (303) 357-7315

 





35



 

Gatherer:

ANTERO MIDSTREAM LLC

 

1615 Wynkoop

 

Denver, Colorado 80202

 

 

 

Attn: Chief Financial Officer

 

Phone: (303) 357-7310

 

Fax Number: (303) 357-7315

 

 

 

For gas control, nominations & balancing:

 

Manager of Gas Marketing

 

Phone: (303) 357-7310

 

Fax Number: (303) 357-7315

 

 

 

For accounting, financial, and legal:

 

Controller

 

Phone: (303) 357-7310

 

Fax Number: (303) 357-7315

 

ARTICLE 13

PAYMENTS

Section 13.1    Invoices.  Not later than the tenth (10th) Day following the end
of each Month, Gatherer shall provide Shipper with a detailed statement setting
forth the volume and Thermal Content of Gas and, if applicable, the volume of
Liquid Hydrocarbons received by Gatherer at the Receipt Points in such Month,
the volume and Thermal Content of Delivery Point Gas allocated to Shipper and,
if applicable, the volume of Liquid Hydrocarbons redelivered to Shipper in such
Month, the quantity of Gas and the cost of electricity used as Fuel allocated to
Shipper in such Month, the volume and Thermal Content of Lost and Unaccounted
For Gas for such Month, and the Gathering Fee, the High Pressure Gathering Fee,
the Compression Fee, the Liquids Gathering Fee, and the Cost of Service Fee with
respect to such Month, together with measurement summaries and the amount of any
Imbalances and all relevant supporting documentation, to the extent available on
such tenth (10th) Day (with Gatherer being obligated to deliver any such
supporting documentation that is not available on such tenth (10th) Day as soon
as it becomes available).  Each invoice delivered at the end of each calendar
quarter applicable to time periods between January 1, 2020 and December 31, 2023
shall include the calculation of the Fee Rebate (if any) for the applicable
calendar quarter, and apply such Fee Rebate (if any) as a credit against the
Gathering Fees as described in Section 5.2(a).  Shipper shall make payment to
Gatherer by the last Business Day of the Month in which such invoice is
received.  Such payment shall be made by wire transfer pursuant to wire transfer
instructions delivered by Gatherer to Shipper in writing from time to time.  If
any overcharge or undercharge in any form whatsoever shall at any time be found
and the invoice therefor has been paid, Gatherer shall refund any amount of
overcharge, and Shipper shall pay any amount of undercharge, within thirty (30)
Days after final determination thereof, provided, however, that no retroactive
adjustment will be made beyond a period of twenty-four (24) Months from the date
of a statement hereunder.





36



 

Section 13.2   Right to Suspend on Failure to Pay.  If any undisputed amount due
hereunder remains unpaid for sixty (60) Days after the due date, Gatherer shall
have the right to suspend or discontinue Services hereunder until any such past
due amount is paid.

Section 13.3    Audit Rights.  Either Party, on not less than thirty (30) Days
prior written notice to the other Party, shall have the right at its expense, at
reasonable times during normal business hours, but in no event more than twice
in any period of twelve (12) consecutive Months, to audit the books and records
of the other Party to the extent necessary to verify the accuracy of any
statement, allocation, measurement, computation, charge, payment made under, or
obligation or right pursuant to this Agreement.  The scope of any audit shall be
limited to transactions affecting Dedicated Production and Delivery Point Gas
hereunder and shall be limited to the twenty-four (24) Month period immediately
prior to the Month in which the notice requesting an audit was given.  All
statements, allocations, measurements, computations, charges, or payments made
in any period prior to the twenty-four (24) Month period immediately prior to
the Month in which the audit is requested shall be conclusively deemed true and
correct and shall be final for all purposes.

Section 13.4    Payment Disputes.  In the event of any dispute with respect to
any payment hereunder, Shipper shall make timely payment of all undisputed
amounts, and Gatherer and Shipper will use good faith efforts to resolve the
disputed amounts within sixty (60) Days following the original due date.  Any
amounts subsequently resolved shall be due and payable within ten (10) Days of
such resolution.

Section 13.5    Interest on Late Payments.  In the event that Shipper shall fail
to make timely payment of any sums, except those contested in good faith or
those in a good faith dispute, when due under this Agreement, interest will
accrue at an annual rate equal to ten percent (10%) from the date payment is due
until the date payment is made.

Section 13.6   Credit Assurance.  Gatherer shall apply consistent evaluation
practices to all similarly situated shippers to determine the new Shipper’s
financial ability to perform its payment obligations under this Agreement.

(a)     If Gatherer has reasonable grounds for insecurity regarding the
performance of any obligation by Shipper under this Agreement (whether or not
then due), Gatherer may demand Adequate Assurance of Performance from Shipper,
which Adequate Assurance of Performance shall be provided to Gatherer within
five (5) Days after written request.  If Shipper fails to provide such Adequate
Assurance of Performance within such time, then Gatherer may suspend its
performance under this Agreement until such Adequate Assurance of Performance is
provided.  However, any action by Gatherer shall not relieve Shipper of its
payment obligations.  The exercise by Gatherer of any right under this Section
13.6 shall be without prejudice to any claims for damages or any other right
under this Agreement.  As used herein, “Adequate Assurance of Performance” means
any of the following, in Gatherer’s reasonable discretion:

(i)         an irrevocable standby letter of credit in an amount not to exceed
an amount that is equal to sixty (60) Days of Shipper’s payment obligations
hereunder





37



 

from a financial institution rated at least A- by S&P or at least A3 by Moody’s
in a form and substance satisfactory to Gatherer;

(ii)       cash collateral in an amount not to exceed an amount that is equal to
sixty (60) Days of Shipper’s payment obligations hereunder to be deposited in an
escrow account as designated by Gatherer; Gatherer is hereby granted a security
interest in and right of set-off against all cash collateral, which is or may
hereafter be delivered or otherwise transferred to such escrow account in
connection with this Agreement; or

(iii)      a guaranty in an amount not to exceed an amount that is equal to
sixty (60) Days of Shipper’s payment obligations hereunder reasonably acceptable
to Gatherer.

(b)     The term of any security provided under this Section 13.6 shall be as
reasonably determined by Gatherer, but it shall never exceed sixty (60) Days,
after which the security shall terminate (or in the case of cash collateral, be
immediately returned by Gatherer to Shipper without further action by either
Party).  Nothing shall prohibit Gatherer, however, from requesting additional
Adequate Assurance of Performance following the end of any such term, so long as
the conditions triggering such a request under this Section 13.6 exist.

(c)     Should Shipper fail to provide Adequate Assurance of Performance within
five (5) Days after receipt of written demand for such assurance (which shall
include reasonable particulars for the demand and documentation supporting the
calculation of such amount demanded), then Gatherer shall have the right
(notwithstanding any other provision of this Agreement) to suspend performance
under this Agreement until such time as Shipper furnishes Adequate Assurance of
Performance.

Section 13.7    Excused Performance.  Gatherer will not be required to perform
or continue to perform services hereunder, and Shipper shall not be obligated to
deliver Dedicated Production to the Gathering System (or make any payments
required under Section 5.1(d)(i) and Section 5.1(d)(ii))  in the event:

(a)     the other Party has voluntarily filed for bankruptcy protection under
any chapter of the United States Bankruptcy Code;

(b)     the other Party is the subject of an involuntary petition of bankruptcy
under any chapter of the United States Bankruptcy Code, and such involuntary
petition has not been settled or otherwise dismissed within ninety (90) Days of
such filing; or

(c)     the other Party otherwise becomes insolvent, whether by an inability to
meet its debts as they come due in the ordinary course of business or because
its liabilities exceed its assets on a balance sheet test; and/or however such
insolvency may otherwise be evidenced.





38



 

ARTICLE 14

FORCE MAJEURE

Section 14.1    Suspension of Obligations.  In the event a Party is rendered
unable, wholly or in part, by Force Majeure to carry out its obligations under
this Agreement, other than the obligation to make payments then or thereafter
due hereunder, and such Party promptly gives notice and reasonably full
particulars of such Force Majeure in writing to the other Party promptly after
the occurrence of the cause relied on, then the obligations of the Party giving
such notice, so far as and to the extent that they are affected by such Force
Majeure, shall be suspended during the continuance of any inability so caused,
but for no longer period, and such cause shall so far as reasonably possible be
remedied with all reasonable dispatch by the Party claiming Force Majeure.

Section 14.2    Definition of Force Majeure.  The term “Force Majeure” as used
in this Agreement shall mean any cause or causes not reasonably within the
control of the Party claiming suspension and which, by the exercise of
reasonable diligence, such Party is unable to prevent or overcome, including
acts of God, strikes, lockouts or other industrial disturbances, acts of the
public enemy, acts of terror, sabotage, wars, blockades, military action,
insurrections, riots, epidemics, landslides, subsidence, lightning, earthquakes,
fires, storms or storm warnings, crevasses, floods, washouts, civil
disturbances, explosions, breakage or accident to wells, machinery, equipment or
lines of pipe, the necessity for testing or making repairs or alterations to
wells, machinery, equipment or lines of pipe, freezing of wells, equipment or
lines of pipe, inability of any Party hereto to obtain, after the exercise of
reasonable diligence, necessary materials, supplies, or government
authorizations, any action or restraint by any Governmental Authority (so long
as the Party claiming suspension has not applied for or assisted in the
application for, and has opposed where and to the extent reasonable, such action
or restraint, and as long as such action or restraint is not the result of a
failure by the claiming Party to comply with applicable laws, rules,
regulations, or orders), and, in the case of Gatherer as the claiming party, any
breach of any representation or warranty of Shipper or any failure by Shipper to
perform any obligation of Shipper under that certain Contribution Agreement
dated November 10, 2014, by and between Shipper and Gatherer.

Section 14.3   Settlement of Strikes and Lockouts.  It is understood and agreed
that the settlement of strikes or lockouts shall be entirely within the
discretion of the Party having the difficulty, and that the above requirement
that any Force Majeure shall be remedied with all reasonable dispatch shall not
require the settlement of strikes or lockouts by acceding to the demands of the
opposing party when such course is inadvisable in the sole discretion of the
Party having the difficulty.

Section 14.4   Payments for Production Delivered.  Notwithstanding the
foregoing, it is specifically understood and agreed by the Parties that an event
of Force Majeure will in no way affect or terminate Shipper’s obligation to make
payment for quantities of Production delivered prior to such event of Force
Majeure.





39



 

ARTICLE 15

INDEMNIFICATION

Section 15.1    Gatherer.  Subject to the terms of this Agreement, including
Section 18.8, Gatherer shall release, indemnify, defend, and hold harmless
Shipper and its Affiliates, directors, officers, employees, agents, consultants,
representatives, and invitees from and against all claims and losses arising out
of or relating to (i) the operations of Gatherer and (ii) any breach of this
agreement by Gatherer.

Section 15.2   Shipper.  Subject to the terms of this Agreement, including
Section 18.8, Shipper shall release, indemnify, defend, and hold harmless
Gatherer and its Affiliates, directors, officers, employees, agents,
consultants, representatives, and invitees from and against all claims and
losses arising out of or relating to (i) the operations of Shipper and (ii) any
breach of this agreement by Shipper.

ARTICLE 16

CUSTODY AND TITLE

Section 16.1    Custody.  As among the Parties, Shipper shall be in custody,
control and possession of (i) Shipper’s Production hereunder until such
Production is delivered to the Receipt Points and (ii) the Delivery Point Gas
and Liquid Hydrocarbons after they are delivered to Shipper at the Delivery
Points, including any portion of any Delivery Point Gas which accumulates as
liquids.  As among the Parties, Gatherer shall be in custody, control and
possession of all Production in the Gathering System at all other times,
including any portion thereof which accumulates as liquids. The Party having
custody and control of Production under the terms of this Agreement shall be
responsible for, and shall defend, indemnify, release and hold the other Party
and its Affiliates, directors, officers, employees, agents, consultants,
representatives, and invitees harmless from and against, all claims and losses
of whatever kind and nature for anything that may happen or arise with respect
to such Production when such Production is in its custody and control, including
losses resulting from any negligent acts or omissions of any indemnified party,
but excluding any losses to the extent caused by or arising out of the
negligence, gross negligence, or willful misconduct of the indemnified party.

Section 16.2    Shipper Warranty.  Shipper represents and warrants that it owns,
or has the right to deliver to the Gathering System, all Production delivered
under this Agreement, free and clear of all liens, encumbrances and adverse
claims.  If the title to Production delivered by Shipper hereunder is disputed
or is involved in any legal action, Gatherer shall have the right to cease
receiving such Production, to the extent of the interest disputed or involved in
legal action, during the pendency of the action or until title is freed from the
dispute, or until Shipper furnishes, or causes to be furnished, indemnification
to save Gatherer harmless from all claims arising out of the dispute or action,
with surety acceptable to Gatherer.  Shipper hereby indemnifies Gatherer against
and holds Gatherer harmless from any and all claims and losses arising out of or
related to any breach of the foregoing representation and warranty.

Section 16.3    Title.  Title to all Production delivered under this Agreement,
including all constituents thereof, shall remain with and in Shipper or its
customers at all times; provided, however, title to Production used as Fuel and
Lost and Unaccounted For Gas shall pass from





40



 

Shipper or its customer to Gatherer immediately downstream of the Receipt Point.
Title to Condensate that is recovered from Shipper’s Gas in the Gathering System
shall remain with Shipper.  Title to water (i) that is removed from Shipper’s
Gas in Gatherer’s dehydration facilities shall pass to Gatherer immediately
downstream of the point of recovery, and (ii) that condenses from Shipper’s Gas
in the Gathering System shall pass to Gatherer immediately downstream of the
Receipt Point.

ARTICLE 17

TAXES; ROYALTIES

Section 17.1    Taxes.  Shipper shall pay or cause to be paid and agrees to hold
Gatherer harmless as to the payment of all excise, gross production, severance,
sales, occupation and all other Taxes, charges or impositions of every kind and
character required by statute or by order of Governmental Authorities and levied
against or with respect to Shipper’s Production, Delivery Point Gas or the
Services provided under this Agreement.  Gatherer shall not become liable for
such Taxes, unless designated to remit those Taxes on behalf of Shipper by any
duly constituted jurisdictional agency having authority to impose such
obligations on Gatherer, in which event the amount of such Taxes remitted on
Shipper’s behalf shall be (i) reimbursed by Shipper upon receipt of invoice,
with corresponding documentation from Gatherer setting forth such payments, or
(ii) deducted from amounts otherwise due Gatherer under this
Agreement.  Gatherer shall pay or cause to be paid all Taxes, charges and
assessments of every kind and character required by statute or by order of
Governmental Authorities with respect to the Gathering System.  Except as
provided in Exhibit I attached hereto, neither Party shall be responsible nor
liable for any Taxes or other statutory charges levied or assessed against the
facilities of the other Party, including ad valorem tax (however assessed), used
for the purpose of carrying out the provisions of this Agreement or against the
net worth or capital stock of such Party.

Section 17.2    Royalties.  As between the Parties, Shipper shall have the sole
and exclusive obligation and liability for the payment of all Persons due any
proceeds derived from Shipper’s Production or Delivery Point Gas (including all
constituents and products thereof) delivered under this Agreement, including
royalties, overriding royalties, and similar interests, in accordance with the
provisions of the leases or agreements creating those rights to proceeds.  In no
event will Gatherer have any obligation to those Persons due any of those
proceeds of production attributable to any such Production (including all
constituents and products thereof) delivered under this Agreement.  Although
Shipper shall retain title to Production as provided in this Section 16.3,
Gatherer shall have the right to commingle Production delivered by Shipper with
Third Party Production.

ARTICLE 18

MISCELLANEOUS

Section 18.1    Rights.  The failure of either Party to exercise any right
granted hereunder shall not impair nor be deemed a waiver of that Party’s
privilege of exercising that right at any subsequent time or times.

Section 18.2   Applicable Laws.  This Agreement is subject to all valid present
and future laws, regulations, rules and orders of Governmental Authorities now
or hereafter having





41



 

jurisdiction over the Parties, this Agreement, or the services performed or the
facilities utilized under this Agreement.  The Parties hereby agree that, in the
event that (i) Gatherer’s facilities, or any part thereof, become subject to
regulation by the Federal Energy Regulatory Commission, or any successor agency
thereto (“FERC”), or any other Governmental Authority of the rates, terms and
conditions for service, (ii) Gatherer becomes obligated by FERC or any other
Governmental Authority to provide Services or any portion thereof on an open
access, nondiscriminatory basis as a result of Gatherer’s execution, performance
or continued performance of this Agreement or (iii) FERC or any other
Governmental Authority seeks to modify any rates under, or terms or conditions
of, this Agreement, then:

(a)        to the maximum extent permitted by law, it is the intent of the
Parties that the rates and terms and conditions established by the FERC
Governmental Authority having jurisdiction shall not alter the rates or terms
and conditions set forth in this Agreement, and the Parties agree to vigorously
defend and support in good faith the enforceability of the rates and terms and
conditions of this Agreement;

(b)        in the event that FERC or the Governmental Authority having
jurisdiction modifies the rates or terms and conditions set forth in this
Agreement, the Parties hereby agree to negotiate in good faith to enter into
such amendments to this Agreement and/or a separate arrangement in order to give
effect, to the greatest extent possible, to the rates and other terms and
conditions set forth herein; and

(c)        in the event that the Parties are not successful in accomplishing the
objectives set forth in (a) or (b) above such that the Parties are in
substantially the same economic position as they were prior to any such
regulation, then either Party may terminate this Agreement upon the delivery of
written notice of termination to the other Party.

Section 18.3    Governing Law; Jurisdiction.

(a)     This Agreement shall be governed by, construed, and enforced in
accordance with the laws of the State of Colorado without regard to choice of
law principles.

(b)     The Parties agree that the appropriate, exclusive and convenient forum
for any disputes between the Parties arising out of this Agreement or the
transactions contemplated hereby shall be in any state or federal court in City
and County of Denver, Colorado, and each of the Parties irrevocably submits to
the jurisdiction of such courts solely in respect of any proceeding arising out
of or related to this Agreement.  The Parties further agree that the Parties
shall not bring suit with respect to any disputes arising out of this Agreement
or the transactions contemplated hereby in any court or jurisdiction other than
the above specified courts.





42



 

Section 18.4    Successors and Assigns.

(a)     This Agreement shall extend to and inure to the benefit of and be
binding upon the Parties and their respective successors and permitted
assigns.  Except as set forth in Section 18.4(b) and Section 18.4(c), neither
Party shall have the right to assign its respective rights and obligations in
whole or in part under this Agreement without the prior written consent of the
other Party (which such consent shall not be unreasonably withheld, conditioned
or delayed), and any assignment or attempted assignment made otherwise than in
accordance with this Section 18.4 shall be null and void ab initio.

(b)     Notwithstanding the foregoing clause (a), Gatherer may perform all
services under this Agreement itself using its own gathering, compression, and
other facilities and/or perform any or all such services through third parties,
in which case references herein to the Gathering System shall be deemed to be
references to such facilities of the relevant third party.

(c)     Notwithstanding the foregoing clause (a):

(i)         Gatherer shall have the right to assign its rights under this
Agreement, in whole or in part, as applicable, without the consent of Shipper if
such assignment is made to any Person to which the Gathering System or any part
thereof has been or will be transferred that assumes in writing all of
Gatherer’s obligations hereunder (if applicable, to the extent that part of the
Gathering System being transferred to such Person) and is (A) an Affiliate of
Gatherer or (B) a Person to which the Gathering System has been or will be
transferred who (1) hires (or retains, as applicable) operating personnel who
are then operating the Gathering System (or has similarly experienced operating
personnel itself), (2) has operated for at least two (2) years prior to such
assignment systems similar to the Gathering System, or (3) contracts for the
operation of the Gathering System with another Person that satisfies either of
the foregoing conditions (1) or (2) in this clause (B), provided in the case of
an assignment pursuant to this clause (B), the assignee has creditworthiness as
reasonably determined by Shipper that is equal to the higher of Gatherer’s
creditworthiness as of the Original Agreement Effective Date and Gatherer’s
creditworthiness as of the date of the assignment.

(ii)       Gatherer shall have the right to grant a security interest in this
Agreement to a lender or other debt provider (or trustee or agent on behalf of
such lender) of Gatherer.

(iii)      Shipper shall have the right to assign its rights under this
Agreement, in whole or in part, as applicable, without the consent of Gatherer,
to any Person to which it sells, assigns, or otherwise transfers all or any
portion of the Dedicated Properties and (A) who assumes in writing all of
Shipper’s obligations hereunder (if applicable, to the extent of the Dedicated
Properties being transferred to such Person) and (B) whose credit rating is
equal to or greater than the greater of Shipper’s credit rating as of the
Original Agreement Effective Date and Shipper’s credit rating as of the date of
the assignment.





43



 

(d)     Upon an assignment by Gatherer in accordance with Section 18.4(c)(i)(B)
Gatherer shall be released from its obligations under this Agreement to the
extent of such assignment.  Upon an assignment by Shipper in accordance with
Section 18.4(c)(ii), Shipper shall be released from its obligations under this
Agreement to the extent of such assignment.

Section 18.5    Severability.  If any provision of this Agreement is determined
to be void or unenforceable, in whole or in part, then (i) such provision shall
be deemed inoperative to the extent it is deemed void or unenforceable, (ii) the
Parties agree to enter into such amendments to this Agreement in order to give
effect, to the greatest extent legally possible, to the provision that is
determined to be void or unenforceable and (iii) the other provisions of this
Agreement in all other respects shall remain in full force and effect and
binding and enforceable to the maximum extent permitted by law; provided,
however, that in the event that a material term under this Agreement is so
modified, the Parties will, timely and in good faith, negotiate to revise and
amend this Agreement in a manner which preserves, as closely as possible, each
Party’s business and economic objectives as expressed by the Agreement prior to
such modification.

Section 18.6    Confidentiality.

(a)     Confidentiality.  Except as otherwise provided in this Section 18.6,
each Party agrees that it shall maintain all terms and conditions of this
Agreement, and all information disclosed to it by the other Party or obtained by
it in the performance of this Agreement and relating to the other Party’s
business (including Development Plans, Gathering System Plans, and all data
relating to the production of Shipper, including well data, production volumes,
volumes gathered, transported, or compressed, and gas quality) (collectively,
“Confidential Information”) in strictest confidence, and that it shall not cause
or permit disclosure of this Agreement or its existence or any provisions
contained herein without the express written consent of the other Party.

(b)     Permitted Disclosures.  Notwithstanding Section 18.6(a) disclosures of
any Confidential Information may be made by either Party (i) to the extent
necessary for such Party to enforce its rights hereunder against the other
Party; (ii) to the extent to which a Party is required to disclose all or part
of this Agreement by a statute or by the order or rule of a Governmental
Authority exercising jurisdiction over the subject matter hereof, by order, by
regulations, or by other compulsory process (including deposition, subpoena,
interrogatory, or request for production of documents); (iii) to the extent
required by the applicable regulations of a securities or commodities exchange;
(iv) to a third person in connection with a proposed sale or other transfer of a
Party’s interest in this Agreement, provided such third person agrees in writing
to be bound by the terms of this Section 18.6;  (v) to its own directors,
officers, employees, agents and representatives; (vi) to an Affiliate; (vii) to
financial advisors, attorneys, and banks, provided that such Persons are subject
to a confidentiality undertaking consistent with this Section 18.6(b), or (viii)
except for information disclosed pursuant to Article 3 of this Agreement, to a
royalty, overriding royalty, net profits or similar owner burdening Dedicated
Production, provided such royalty, overriding royalty, net profits or similar
owner, agrees in writing to be bound by the terms of this Section 18.6.

(c)     Notification.  If either Party is or becomes aware of a fact,
obligation, or circumstance that has resulted or may result in a disclosure of
any of the terms and conditions





44



 

of this Agreement authorized by Section 18.6(b)(ii) or (iii), it shall so notify
in writing the other Party promptly and shall provide documentation or an
explanation of such disclosure as soon as it is available.

(d)     Party Responsibility.  Each Party shall be deemed solely responsible and
liable for the actions of its directors, officers, employees, agents,
representatives and Affiliates for maintaining the confidentiality commitments
of this Section 18.6.

(e)     Public Announcements.  The Parties agree that prior to making any public
announcement or statement with respect to this Agreement or the transaction
represented herein permitted under this Section 18.6, the Party desiring to make
such public announcement or statement shall provide the other Party with a copy
of the proposed announcement or statement prior to the intended release date of
such announcement.  The other Party shall thereafter consult with the Party
desiring to make the release, and the Parties shall exercise their reasonable
best efforts to (i) agree upon the text of a joint public announcement or
statement to be made by both such Parties or (ii) in the case of a statement to
be made solely by one Party, obtain approval of the other Party to the text of a
public announcement or statement.  Nothing contained in this Section 18.6 shall
be construed to require either Party to obtain approval of the other Party to
disclose information with respect to this Agreement or the transaction
represented herein to any Governmental Authority to the extent required by
applicable law or necessary to comply with disclosure requirements of the
Securities and Exchange Commission, New York Stock Exchange, or any other
regulated stock exchange.

(f)     Survival.  The provisions of this Section 18.6 shall survive any
expiration or termination of this Agreement; provided that other than with
respect to information disclosed pursuant to Article 3, as to which such
provisions shall survive indefinitely, such provisions shall survive only a
period of one (1) year.

Section 18.7    Entire Agreement, Amendments and Waiver; Amendment and
Restatement of First A&R Agreement.

(a)     This Agreement, including all exhibits hereto, integrates the entire
understanding between the Parties with respect to the subject matter covered and
supersedes all prior understandings, drafts, discussions, or statements, whether
oral or in writing, expressed or implied, dealing with the same subject
matter.  This Agreement may not be amended or modified in any manner except by a
written document signed by the Parties that expressly amends this Agreement.  No
waiver by either Party of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provision hereof (whether or
not similar), nor shall such waiver constitute a continuing waiver unless
expressly provided.  No waiver shall be effective unless made in writing and
signed by the Party to be charged with such waiver.

(b)     This Agreement amends, restates and supersedes the First A&R Agreement
in its entirety (but such amendment and restatement does not affect the rights
and obligations of the Parties accruing under the First A&R Agreement prior to
the Effective Date).  Except as otherwise expressly provided, all references to
the Original Agreement or the First





45



 

A&R Agreement in any document, instrument, agreement or writing delivered
pursuant to this Agreement shall hereafter be deemed to refer to this Agreement.

Section 18.8    Limitation of Liability.  NOTWITHSTANDING ANYTHING IN THIS
AGREEMENT TO THE CONTRARY, NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR
SPECIAL, INDIRECT, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES SUFFERED BY SUCH
PARTY RESULTING FROM OR ARISING OUT OF THIS AGREEMENT OR THE BREACH THEREOF OR
UNDER ANY OTHER THEORY OF LIABILITY, WHETHER TORT, NEGLIGENCE, STRICT LIABILITY,
BREACH OF CONTRACT, WARRANTY, INDEMNITY OR OTHERWISE, INCLUDING LOSS OF USE,
INCREASED COST OF OPERATIONS, LOSS OF PROFIT OR REVENUE, OR BUSINESS
INTERRUPTIONS; PROVIDED, HOWEVER, THAT THE FOREGOING LIMITATION SHALL NOT APPLY
TO ANY DAMAGE CLAIM ASSERTED BY OR AWARDED TO A THIRD PARTY FOR WHICH A PARTY
WOULD OTHERWISE BE LIABLE UNDER ANY INDEMNIFICATION PROVISION SET FORTH HEREIN.

Section 18.9    Headings.  The headings and captions in this Agreement have been
inserted for convenience of reference only and shall not define or limit any of
the terms and provisions hereof.

Section 18.10  Rights and Remedies.  Except as otherwise provided in this
Agreement, each Party reserves to itself all rights, counterclaims, other
remedies and defenses that such Party is or may be entitled to arising from or
out of this Agreement or as otherwise provided by law.

Section 18.11 No Partnership.  Nothing contained in this Agreement shall be
construed to create an association, trust, partnership, or joint venture or
impose a trust, fiduciary or partnership duty, obligation or liability on or
with regard to either Party.

Section 18.12 Rules of Construction.  In construing this Agreement, the
following principles shall be followed:

(a)     no consideration shall be given to the fact or presumption that one
Party had a greater or lesser hand in drafting this Agreement;

(b)     examples shall not be construed to limit, expressly or by implication,
the matter they illustrate;

(c)     the word “includes” and its syntactical variants mean “includes, but is
not limited to,” “includes without limitation” and corresponding syntactical
variant expressions;

(d)     the plural shall be deemed to include the singular and vice versa, as
applicable; and

(e)     references to Section shall be references to Sections of this Agreement.

Section 18.13  No Third Party Beneficiaries.  This Agreement is for the sole
benefit of the Parties and their respective successors and permitted assigns,
and shall not inure to the





46



 

benefit of any other Person whomsoever or whatsoever, it being the intention of
the Parties that no third Person shall be deemed a third party beneficiary of
this Agreement.

Section 18.14 Further Assurances.  Each Party shall take such acts and execute
and deliver such documents as may be reasonably required to effectuate the
purposes of this Agreement.

Section 18.15  Counterpart Execution.  This Agreement may be executed in any
number of counterparts, each of which shall be considered an original, and all
of which shall be considered one and the same instrument.

Section 18.16  Memorandum of Agreement.  Contemporaneously with the execution of
this Agreement, the Parties shall execute, acknowledge, deliver and record a
“short form” memorandum of this Agreement in the form of Exhibit J attached
hereto (as modified, including by the addition of any required property
descriptions, required by local law and practice to put such Memorandum of
record and put third parties on notice of this Agreement), which shall be placed
of record in each state and county in which the currently-existing Dedicated
Properties are located.  Further such memoranda shall be executed and delivered
by Shipper as Gatherer from time to time requests to evidence the dedication of
additional areas or Oil and Gas Interests under this Agreement.

 

 



47



 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the date first
set forth above.

 

ANTERO RESOURCES CORPORATION

 

 

 

 

 

By:

/s/ Alvyn A. Schopp

 

Name:

Alvyn A. Schopp

 

Title:

Chief Administrative Officer, Regional Senior

 

Vice President and Treasurer

 

 

 

 

 

 

 

 

 

 

ANTERO MIDSTREAM LLC

 

 

 

 

 

By:

/s/ Alvyn A. Schopp

 

Name:

Alvyn A. Schopp

 

Title:

Chief Administrative Officer, Regional Senior

 

Vice President and Treasurer

 

 

 



Second Amended and Restated Gathering and Compression Agreement

Signature Page



 

EXHIBIT A

EXCLUDED WELLS

All gathering to Bluestone and ExCo vertical wells and all gathering to Davis
Well and McKinley 1 & 2H Wells.

 

 



Exhibit A – Page 1



 

EXHIBIT B

DELIVERY POINTS

Low Pressure Delivery Points

West Virginia

1.   Antero Mountain Compressor Station

2.   Antero Pennington Compressor Station

3.   Antero Monroe Compressor Station

4.   Antero North Canton Compressor Station

5.   Antero White Oak Compressor Station

6.   Crestwood Appalachia Pipeline LLC (Crestwood) West Union Compressor Station

7.   Crestwood Victoria Compressor Station

Ohio

1.   EnLink Crum Compressor Station

2.   EnLink Miller Compressor Station

3.   EnLink Appalachian Compression, LLC, (EnLink) Upper Hill Compressor Station

4.   EnLink Batesville Compressor Station

5.   EnLink Reusser Compressor Station

High Pressure Delivery Points

West Virginia

Receipt Points

Delivery Points

Antero Mountain Compressor Station

MarkWest Sherwood Plant

Antero Monroe Compressor Station

Magnum Hunter or MarkWest Sherwood Plant

 





Exhibit B – Page 1



 

Antero North Canton Compressor Station

Summit Pike Fork lateral

Antero White Oak Compressor Station

MarkWest Sherwood Plant

Crestwood West Union Compressor Station

MarkWest Sherwood Plant

Crestwood Victoria Compressor Station

Summit Pike Fork lateral

Antero New Milton Compressor Station

MarkWest Sherwood Gas Processing Plant

Antero Midstream Pike Fork Compressor

Columbia Gas Transmission

 

Ohio

Receipt Points

Delivery Points

Antero Sanford well gathering line

Dominion East Ohio

EnLink Crum Compressor Station

MarkWest Seneca Plant

EnLink Miller Compressor Station

MarkWest Seneca Plant

EnLink Upper Hill Compressor Station

MarkWest Seneca Plant

EnLink Batesville Compressor Station

MarkWest Seneca Plant

EnLink Reusser Compressor Station

MarkWest Seneca Plant

 

Liquid Hydrocarbons Receipt and Delivery Points

Receipt Points

Delivery Points

Robert Pad, Ardith Pad, Miley Pad, Rich Pad, Wayne Pad, Myron Pad, Cynthia Pad,
Smierciak Pad, Justice Pad

E2 Upper Hill Stabilizer

Roe Pad, Ervin Pad, J.R. Tyler Pad, Price Pad, Schultz Pad

E2 Batesville Station

Krupa Pad, Bond Pad, Roosen Pad, Bates Pad

E2Crum Stabilizer

 

 



Exhibit B – Page 2



 

EXHIBIT C

GATHERING SYSTEM

Any Low Pressure and High Pressure Gathering Systems gathering Gas from Shipper
in the following counties and states:

Washington, PA;

Doddridge, WV;

Harrison, WV;

Tyler, WV;

Ritchie, WV;

Noble, OH;

Monroe, OH;

Guernsey, OH; and

Belmont, OH,

excluding facilities owned by Summit, Crestwood, ETC, M3, EQT, and MarkWest.

 

 



Exhibit C – Page 1



 

EXHIBIT D

INITIAL DEVELOPMENT PLAN

[attached]

 

 



Exhibit D – Page 1



 

EXHIBIT E

CONFLICTING DEDICATIONS

1.         Second Amended and Restated Gas Gathering Agreement between Shipper
and M3 Appalachia Gathering, LLC, dated July 1, 2013

2.         Gathering and Compression Agreement between Shipper and Crestwood
Marcellus Midstream LLC dated effective as of January 1, 2012.

3.         Gas  Gathering Agreement between Shipper and ETC Northeast Pipeline,
LLC, dated January 1, 2010, as amended through the Effective Date.

 

 



Exhibit E – Page 1



 

EXHIBIT F

INITIAL GATHERING SYSTEM PLAN

[attached]

 

 



Exhibit F – Page 1



 

EXHIBIT G

FORM OF CONNECTION NOTICE

Antero Midstream LLC
1615 Wynkoop Street
Denver, Colorado 80202

Re:       Second Amended and Restated Gathering and Compression Agreement dated
December 8, 2019, between Antero Resources Corporation and Antero Midstream LLC
(the “Gathering Agreement”)

Ladies and Gentlemen:

This is a Connection Notice for purposes of the Gathering
Agreement.  Capitalized terms used but not defined in this Connection Notice
have the meanings given such terms in the Gathering Agreement.

Gatherer is hereby notified that Shipper is planning to drill and complete the
Planned Wells at the Planned Well Pads by the Target Completion Dates, in each
case as set forth below:

 

 

 

Planned Well

Planned Well Pad

Target Completion Date

 

 

 

 

 

 

Very truly yours,

 

 

 

ANTERO RESOURCES CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 



Exhibit G – Page 1



 

EXHIBIT H

DEEMED CONNECTION NOTICES

[attached]

 

 



Exhibit H – Page 1



 

EXHIBIT I

COST OF SERVICE FEE

The Monthly Cost of Service Fee shall be calculated separately for each CS
Facility for each Contract Year or, in the case of a CS Facility that is placed
into service or acquired during a Contract Year, for the period from the first
Day of the Month following the Month in which such CS Facility is placed into
service or acquired through the end of such Contract Year, and for each Contract
Year thereafter.  The Cost of Service Fees for all CS Facilities for each Month
shall be summed to result in the total Cost of Service Fee payable for such
Month.  The Monthly Cost of Service Fee for each Contract Year (or portion
thereof, if applicable) for each CS Facility is determined as follows:

Monthly Capex Fee + Monthly O&M Fee = Monthly Cost of Service Fee.

The “Monthly Capex Fee” for each CS Facility is an amount equal to the product
of (i) the amount that, if paid to Gatherer with respect to each Month remaining
in the Recovery Term for such CS Facility, when taken together with all Prior
Capex Fees paid to Gatherer for such CS Facility, would result in Gatherer
recovering all of Gatherer’s capital expenditures for such CS Facility
(including the cost of acquisition of such CS Facility from Shipper, if
applicable) over a period of 84 Months commencing with the placement in service
or acquisition of such CS Facility (the “Recovery Term”), with a return on
capital invested of 13% per annum. “Prior Capex Fees” means, with respect to any
Contract Year and any CS Facility, the aggregate of the Monthly Capex Fees with
respect to such CS Facility paid in all prior Contract Years.  For purposes of
determining the Monthly Capex Fee for any CS Facility, if such CS Facility is
specified or sized to gather, compress, or otherwise handle volumes of
Production in excess of those volumes of Dedicated Production projected in the
Development Plan to be put through such CS Facility, only such portion of such
capital expenditures that would be required to build facilities specified and
sized to gather, compress, or otherwise the volumes of Dedicated Production
projected in the Development Plan to be put through such CS Facility shall be
considered.

The “Monthly O&M Fee” for any Contract Year (or portion thereof, if applicable)
is an amount equal to:

(i)         the sum of:

(a)        the operations and maintenance costs and expenses, including the
costs and expenses of repairs and replacements in kind, that Gatherer estimates
it will incur with respect to the CS Facility during such Contract Year (or such
portion thereof, if applicable); plus

(b)        the O&M True Up Amount, if any,

(ii)       divided by 12 (or by the number of Months in such portion of such
Contract Year, if applicable).





Exhibit I – Page 1



 

The “O&M True Up Amount” means, with respect to any Contract Year (or portion
thereof, if applicable) and any CS Facility,

(i)         the positive or negative difference resulting from the following
calculation:

(a)        the actual operations and maintenance costs and expenses, including
the costs and expenses of repairs and replacements in kind, incurred by Gatherer
in the immediately prior Contract Year with respect to such CS Facility;

Minus

(b)        the sum of the aggregate Monthly O&M Fees paid to Gatherer with
respect to such CS Facility with respect to the immediately prior Contract Year,

(ii)       plus 13% per annum.

The Monthly O&M Fee includes Gatherer’s allocation to the CS Facility of
Gatherer’s overhead and general and administrative expenses together with Taxes
payable by Gatherer with respect to the CS Facility or the Services performed in
connection with the CS Facility (but excluding in any event Gatherer’s income
taxes), to the extent not otherwise paid or reimbursed by Shipper pursuant to
this Agreement.  For purposes of determining the Monthly O&M Fee for any CS
Facility, if such CS Facility also used to gather, compress, or otherwise handle
Third Party Production, only the portion of such operating expenses that are
fairly allocable to gathering Dedicated Production shall be considered.

 

 



Exhibit I – Page 2



 

EXHIBIT J

MEMORANDUM OF AGREEMENT

THIS MEMORANDUM OF GATHERING AGREEMENT (this “Memorandum”) is entered into
effective [____________], 20[__], by and between ANTERO RESOURCES CORPORATION
(“Shipper”), with an address of 1615 Wynkoop Street, Denver, Colorado 80202, and
ANTERO MIDSTREAM LLC, with an address of 1615 Wynkoop Street, Denver, Colorado
80202 (“Gatherer”).

WHEREAS, Shipper and Gatherer entered into that certain Second Amended and
Restated Gathering and Compression Agreement effective December 8, 2019 (the
“Agreement”), pursuant to which Gatherer will provide certain gathering and
other services as therein set forth;

WHEREAS, any capitalized term used, but not defined, in this Memorandum shall
have the meaning ascribed to such term in the Agreement; and

WHEREAS, the Parties desire to file this Memorandum of record in the real
property records of [counties/states], to give notice of the existence of the
Agreement and certain provisions contained therein;

NOW THEREFORE, FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:

1.         Notice.  Notice is hereby given of the existence of the Agreement and
all of its terms, covenants and conditions to the same extent as if the
Agreement was fully set forth herein.  Certain provisions of the Agreement are
summarized in Sections 2 through 3 below.

2.         Dedication.  Subject to the exceptions, exclusions, and reservations
set forth in the Agreement and the other terms and conditions of the Agreement,
(a) Shipper has exclusively dedicated and committed to deliver to Gatherer, as
and when produced, all Production produced on or after the date of the Agreement
that is attributable to the Oil and Gas Interests now owned or hereafter
acquired by Shipper and located wholly or partly within the states of
Pennsylvania, West Virginia, and Ohio, and certain other areas, or on lands
pooled, unitized or communitized wholly or partly within any portion of the
Dedication Area (the “Dedicated Properties”), together with all Production
attributable to third parties that is produced from a Well located on the
Dedicated Properties, which Production Shipper has the right to control and
deliver for gathering (“Dedicated Production”), for gathering through the
Gathering System under the Agreement, and (b) Shipper agrees not to deliver any
Dedicated Production to any other gathering system (the foregoing dedication and
commitment being herein referred to as the “Dedication”).

3.         Covenant Running with the Land.  So long as the Agreement is in
effect, Dedication shall be a covenant running with the land and, subject to the
exceptions and reservations set forth in the Agreement, (a) in the event Shipper
sells, transfers, conveys, assigns, grants, or otherwise disposes of any or all
of its interest in the Dedicated Properties, then any such sale, transfer,
conveyance, assignment, grant, or other disposition shall be expressly subject
to this Agreement and any instrument of conveyance shall so state, and (b) in
the event Gatherer sells, transfers, conveys, assigns, grants, or otherwise
disposes of any or all of its interest in the Gathering





Exhibit J – Page 1



 

System, then any such sale, transfer, conveyance, assignment, grant, or other
disposition shall be expressly subject to this Agreement and any instrument of
conveyance shall so state.

4.         No Amendment to Agreement.  This Memorandum is executed and recorded
solely for the purpose of giving notice and shall not amend nor modify the
Agreement in any way.

IN WITNESS WHEREOF, this Memorandum has been signed by or on behalf of each of
the Parties as of the Day first above written.

 

ANTERO MIDSTREAM LLC

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

ANTERO RESOURCES CORPORATION

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 





Exhibit J – Page 2



 

ACKNOWLEDGEMENTS

 

 

STATE OF COLORADO

§

 

§

CITY AND COUNTY OF DENVER

§

 

The foregoing instrument was acknowledged before me on the ______ Day of
________, ______, by [____________], [____________] of Antero Midstream LLC, a
Delaware limited liability company, on behalf of said entity.

 

 

 

Notary Public in and for

 

 

 

 

 

 

Printed or Typed Name of Notary

 

 

 

 

 

 

 

 

 

 

 

 

 

 

STATE OF COLORADO

§

 

§

CITY AND COUNTY OF DENVER

§

 

The foregoing instrument was acknowledged before me on the ______ Day of
_______, ______, by [____________], [____________] of Antero Resources
Corporation, a Delaware corporation, on behalf of said entity.

 

 

 

Notary Public in and for

 

 

 

 

 

 

Printed or Typed Name of Notary

 

Exhibit J – Page 3

